Exhibit 10.1

 

LEASE AGREEMENT

 

 

PROFESSIONAL REAL ESTATE SERVICES, INC.,

a California corporation

 

“Landlord”

 

 

and

 

 

dj ORTHOPEDICS, LLC,

a Delaware limited liability company

 

“Tenant”

 

 

CITY OF VISTA

 

COUNTY OF SAN DIEGO

 

STATE OF CALIFORNIA

 

--------------------------------------------------------------------------------


 

1.

PREMISES

 

 

 

 

 

2.

TERM.

 

 

2.1

Base Term

 

 

2.2

Options to Extend

 

 

 

 

 

3.

USE OF PREMISES.

 

 

3.1

Type of Use

 

 

3.2

Compliance With Law.

 

 

3.3

Miscellaneous Restrictions

 

 

3.4

Landlord’s Indemnity as to Hazardous Materials

 

 

3.5

Mold, Fungus, Bacteria and Other Biological Growth

 

 

3.6

Additional Use Restrictions.

 

 

 

 

 

4.

CONSTRUCTION.

 

 

4.1

Plans and Specifications

 

 

4.2

Construction

 

 

4.3

Commencement of Construction

 

 

4.4

Tenant Improvements.

 

 

4.5

Construction Schedule

 

 

4.6

Completion of Construction

 

 

4.7

Warranties

 

 

4.8

Trade Fixtures

 

 

4.9

Landlord’s Development Team

 

 

4.10

Change Orders

 

 

4.11

Acquisition/Construction Loan

 

 

 

 

 

5.

RENT.

 

 

5.1

Rental During Base Term.

 

 

5.2

Payment of Annual Base Rent

 

 

5.3

Adjustment of Minimum Rent to Market

 

 

5.4

Governmental Restriction on Rent Increases

 

 

5.5

Payment of Rent

 

 

5.6

Net Rent

 

 

5.7

Tenant Improvement Rent

 

 

5.8

Additional Rent

 

 

5.9

Lump Sum Rent

 

 

 

 

 

6.

ALTERATIONS, MAINTENANCE AND REPAIRS.

 

 

6.1

By Landlord

 

 

6.2

By Tenant

 

 

6.3

Waiver as to Repairs

 

 

6.4

Alterations

 

 

6.5 [a04-11984_1ex10d1.htm#MechanicsLiens]

Mechanic’s Liens [a04-11984_1ex10d1.htm#MechanicsLiens]

 

 

 

 

 

7. [a04-11984_1ex10d1.htm#InsuranceAnd]

INSURANCE AND INDEMNITY. [a04-11984_1ex10d1.htm#InsuranceAnd]

 

 

i

--------------------------------------------------------------------------------


 

 

7.1 [a04-11984_1ex10d1.htm#Indemnity_]

Indemnity. [a04-11984_1ex10d1.htm#Indemnity_]

 

 

7.2 [a04-11984_1ex10d1.htm#Insurance_]

Insurance [a04-11984_1ex10d1.htm#Insurance_]

 

 

7.3 [a04-11984_1ex10d1.htm#LandlordsInsurance]

Landlord’s Insurance. [a04-11984_1ex10d1.htm#LandlordsInsurance]

 

 

 

 

 

8. [a04-11984_1ex10d1.htm#Taxes_]

TAXES. [a04-11984_1ex10d1.htm#Taxes_]

 

 

8.1 [a04-11984_1ex10d1.htm#PersonalPropertyTaxes]

Personal Property Taxes [a04-11984_1ex10d1.htm#PersonalPropertyTaxes]

 

 

8.2 [a04-11984_1ex10d1.htm#RealPropertyTaxes]

Real Property Taxes [a04-11984_1ex10d1.htm#RealPropertyTaxes]

 

 

8.3 [a04-11984_1ex10d1.htm#Contest]

Contest [a04-11984_1ex10d1.htm#Contest]

 

 

 

 

 

9. [a04-11984_1ex10d1.htm#Utilities]

UTILITIES; ASSOCIATION DUES AND ASSESSMENTS. [a04-11984_1ex10d1.htm#Utilities]

 

 

9.1 [a04-11984_1ex10d1.htm#Util]

Utilities [a04-11984_1ex10d1.htm#Util]

 

 

9.2 [a04-11984_1ex10d1.htm#AssociationDues]

Association Dues and Assessments [a04-11984_1ex10d1.htm#AssociationDues]

 

 

 

 

 

10. [a04-11984_1ex10d1.htm#Signs]

SIGNS [a04-11984_1ex10d1.htm#Signs]

 

 

 

 

 

11. [a04-11984_1ex10d1.htm#CasualtyDamage]

CASUALTY DAMAGE [a04-11984_1ex10d1.htm#CasualtyDamage]

 

 

 

 

 

12. [a04-11984_1ex10d1.htm#Condemnation]

CONDEMNATION. [a04-11984_1ex10d1.htm#Condemnation]

 

 

12.1 [a04-11984_1ex10d1.htm#TerminationOfLease]

Termination of Lease [a04-11984_1ex10d1.htm#TerminationOfLease]

 

 

12.2 [a04-11984_1ex10d1.htm#ContinuanceOfLease]

Continuance of Lease; Adjustment of Rent
[a04-11984_1ex10d1.htm#ContinuanceOfLease]

 

 

12.3 [a04-11984_1ex10d1.htm#DivisionOfAward]

Division of Award [a04-11984_1ex10d1.htm#DivisionOfAward]

 

 

 

 

 

13. [a04-11984_1ex10d1.htm#AssignmentAnd]

ASSIGNMENT AND SUBLETTING. [a04-11984_1ex10d1.htm#AssignmentAnd]

 

 

13.1 [a04-11984_1ex10d1.htm#Landlords]

Landlord’s Consent Not Required [a04-11984_1ex10d1.htm#Landlords]

 

 

13.2 [a04-11984_1ex10d1.htm#Information]

Information on Proposed Assignee or Subtenant
[a04-11984_1ex10d1.htm#Information]

 

 

13.3 [a04-11984_1ex10d1.htm#NoRelease]

No Release [a04-11984_1ex10d1.htm#NoRelease]

 

 

13.4 [a04-11984_1ex10d1.htm#SubleaseRentals]

Sublease Rentals as Security [a04-11984_1ex10d1.htm#SubleaseRentals]

 

 

13.5 [a04-11984_1ex10d1.htm#Nondisturbance]

Non-Disturbance [a04-11984_1ex10d1.htm#Nondisturbance]

 

 

13.6 [a04-11984_1ex10d1.htm#UseBySuppliers]

Use by Suppliers [a04-11984_1ex10d1.htm#UseBySuppliers]

 

 

 

 

 

14. [a04-11984_1ex10d1.htm#SecurityDeposit]

SECURITY DEPOSIT [a04-11984_1ex10d1.htm#SecurityDeposit]

 

 

 

 

 

15. [a04-11984_1ex10d1.htm#DefaultAndRemedies]

DEFAULT AND REMEDIES [a04-11984_1ex10d1.htm#DefaultAndRemedies]

 

 

 

 

 

16. [a04-11984_1ex10d1.htm#Subordination]

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
[a04-11984_1ex10d1.htm#Subordination]

 

 

 

 

 

17. [a04-11984_1ex10d1.htm#QuietEnjoyment]

QUIET ENJOYMENT [a04-11984_1ex10d1.htm#QuietEnjoyment]

 

 

 

 

 

18. [a04-11984_1ex10d1.htm#MiscellaneousCovenants]

MISCELLANEOUS COVENANTS. [a04-11984_1ex10d1.htm#MiscellaneousCovenants]

 

 

18.1 [a04-11984_1ex10d1.htm#Inspection]

Inspection [a04-11984_1ex10d1.htm#Inspection]

 

 

18.2 [a04-11984_1ex10d1.htm#AttorneysFees]

Attorneys’ Fees. [a04-11984_1ex10d1.htm#AttorneysFees]

 

 

18.3 [a04-11984_1ex10d1.htm#SurrenderAtEnd]

Surrender at End of Term [a04-11984_1ex10d1.htm#SurrenderAtEnd]

 

 

18.4 [a04-11984_1ex10d1.htm#HoldingOver]

Holding Over [a04-11984_1ex10d1.htm#HoldingOver]

 

 

18.5 [a04-11984_1ex10d1.htm#Waiver]

Waiver [a04-11984_1ex10d1.htm#Waiver]

 

 

18.6 [a04-11984_1ex10d1.htm#Notices]

Notices [a04-11984_1ex10d1.htm#Notices]

 

 

18.7 [a04-11984_1ex10d1.htm#ScopeOfAgreement]

Scope of Agreement [a04-11984_1ex10d1.htm#ScopeOfAgreement]

 

 

18.8 [a04-11984_1ex10d1.htm#Inurement]

Inurement [a04-11984_1ex10d1.htm#Inurement]

 

 

ii

--------------------------------------------------------------------------------


 

 

18.9 [a04-11984_1ex10d1.htm#Assignment]

Assignment by Landlord [a04-11984_1ex10d1.htm#Assignment]

 

 

18.10 [a04-11984_1ex10d1.htm#EstoppelCertificate]

Estoppel Certificate [a04-11984_1ex10d1.htm#EstoppelCertificate]

 

 

18.11 [a04-11984_1ex10d1.htm#FixtureFinancing]

Fixture Financing [a04-11984_1ex10d1.htm#FixtureFinancing]

 

 

18.12 [a04-11984_1ex10d1.htm#Captions]

Captions [a04-11984_1ex10d1.htm#Captions]

 

 

18.13 [a04-11984_1ex10d1.htm#Severability]

Severability [a04-11984_1ex10d1.htm#Severability]

 

 

18.14 [a04-11984_1ex10d1.htm#Brokers]

Brokers [a04-11984_1ex10d1.htm#Brokers]

 

 

18.15 [a04-11984_1ex10d1.htm#FinancialStatements]

Financial Statements [a04-11984_1ex10d1.htm#FinancialStatements]

 

 

18.16 [a04-11984_1ex10d1.htm#MemorandumOfLease]

Memorandum of Lease [a04-11984_1ex10d1.htm#MemorandumOfLease]

 

 

18.17 [a04-11984_1ex10d1.htm#TimeOfTheEssence]

Time of the Essence [a04-11984_1ex10d1.htm#TimeOfTheEssence]

 

 

18.18 [a04-11984_1ex10d1.htm#BusinessDay]

Business Day [a04-11984_1ex10d1.htm#BusinessDay]

 

 

18.19 [a04-11984_1ex10d1.htm#PurchaseOfReal]

Purchase of Real Property [a04-11984_1ex10d1.htm#PurchaseOfReal]

 

 

18.20 [a04-11984_1ex10d1.htm#Exhibits]

Exhibits [a04-11984_1ex10d1.htm#Exhibits]

 

 

iii

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

In consideration of the rents and covenants hereinafter set forth, Landlord
hereby leases to Tenant, and Tenant hereby leases from Landlord, the Premises
described in Paragraph 2 of the Fundamental Lease Provisions on the terms and
conditions set forth in this Lease Agreement (the “Lease”).

 

FUNDAMENTAL LEASE PROVISIONS

 

1.                                       DATE OF LEASE.  The date of the Lease
is October 20, 2004.

 

2.                                       PREMISES.  Landlord leases to Tenant
and Tenant leases from Landlord that certain parcel of real property located in
the City of Vista, State of California legally described in Exhibit “A” attached
hereto (the “Real Property”) together with an approximate one hundred ten
thousand (110,000) gross measured square foot building to be constructed on the
Real Property pursuant to the provisions of Article 4 hereof (the “Building”)
and a paved parking lot, driveways and walkways to be constructed on the Real
Property pursuant to the provisions of Article 4 hereof (the “Improvements”)
(the Real Property, Building and Improvements being referred to herein
collectively as, the “Premises”).  Tenant’s rights to use the Building shall
include the exclusive right to use the roof thereof.

 

3.                                       LANDLORD.  The Landlord is PROFESSIONAL
REAL ESTATE SERVICES, INC., a California corporation, or its assignee if it
assigns this Lease pursuant to the provisions of Section 18.9 hereof.

 

4.                                       TENANT.  The Tenant is dj ORTHOPEDICS,
LLC, a Delaware limited liability company, or its assignee if it assigns this
Lease pursuant to the provisions of Section 13.1 hereof.

 

5.                                       BASE TERM.  The Lease shall be for a
“Base Term” equal to fifteen (15) years, plus any partial calendar month at the
beginning of the Base Term (the “Base Term”).  The Base Term shall commence (the
“Commencement Date”) on the date that is the earlier of (a) thirty (30) days
after the date that the Building, the Improvements and the Tenant Improvements
have been substantially completed in accordance with the respective “Final Plans
and Specifications” (as such term is used in Sections 4.1 and 4.4 hereof) except
for “punchlist” items, all as provided in Article 4 hereof, and a certificate of
occupancy or equivalent has been obtained permitting the occupancy of the
Building by Tenant (the “Substantial Completion Date”) or (b) 10 days after the
date Tenant takes possession of the Premises and begins using the Premises for
the operation of its business.  In the event the Commencement Date is a day
other than the first day of a calendar month, the Base Term shall be for fifteen
(15) years plus the partial calendar month during which the Commencement Date
occurs.  At the request of either party, once the Commencement Date has been
determined, Landlord and Tenant shall execute an amendment to this Lease setting
forth the Commencement Date.  However, the failure to execute such an amendment
(or to request that one be executed) shall not affect the Commencement Date.

 

i

--------------------------------------------------------------------------------


 

6.                                       OPTIONS TO EXTEND.  Tenant is granted
two (2) options to extend the Base Term for periods of five (5) years each (See
Section 2.2 hereof).

 

7.                                       TERM.  The term of this Lease (the
“Term”) means the Base Term together with the First Option Term (as defined in
Section 2.2 hereof) in the event the First Option is exercised and the Second
Option Term (as defined in Section 2.2 hereof) in the event the Second Option is
exercised.

 

8.                                       ANNUAL BASE RENT.  The Annual Base Rent
for the Base Term shall be the amount determined pursuant to Section 5.1
hereof.  Monthly Base Rent during the Base Term shall be one-twelfth of the
applicable Annual Base Rent.  At the request of either party, once the Annual
Base Rent has been determined pursuant to Section 5.1 hereof, Landlord and
Tenant shall execute an amendment to this Lease setting forth the initial Annual
Base Rent (and Monthly Base Rent) so determined.  However, the failure to
execute such an Amendment (or to request one) shall not affect the amount of (or
the effectiveness of) the Annual Base Rent or Monthly Base Rent.

 

9.                                       RENTAL ADJUSTMENT DURING THE OPTION
TERMS.  In the event that the First Option (as defined in Section 2.2 hereof) is
exercised, the Annual Base Rent and Monthly Base Rent shall be determined as
provided in Section 5.3 hereof.  In the event that the Second Option (as defined
in Section 2.2 hereof) is exercised, the Annual Base Rent and Monthly Base Rent
shall also be determined as provided in Section 5.3 hereof.

 

10.                                 USE OF PREMISES.  Tenant shall use the
Premises for any lawful purpose consistent with the existing zoning of the
Premises.  Neither Landlord nor Tenant (each a “Party”) shall institute a zone
change or request a variance or obtain a conditional use permit without the
other Party’s prior written consent, which consent may be withheld in such other
Party’s sole and absolute discretion.

 

11.                                 SECURITY DEPOSIT.  Within five (5) Business
Days following Landlord’s obtaining of a building permit allowing the
construction of the “Tenant Improvements” pursuant to Section 4.4 hereof and
Landlord’s notice to Tenant that same has been obtained, Tenant shall pay to
Landlord an amount equal to the Monthly Base Rent for the first full month of
the Base Term (“First Month’s Rent”) as a security deposit (the “Security
Deposit”).  The estimated First Month’s Rent shall be based upon the “Total
Project Cost” (as defined in Section 5.1 hereof) established in the budget
agreed upon by Landlord and Tenant pursuant to Section 5.1 hereof.  Once the
actual First Month’s Rent has been determined pursuant to Section 5.1 hereof,
Tenant shall increase the Security Deposit by depositing with Landlord an
additional amount in the event the amount paid by Tenant based on the estimated
First Month’s Rent is less than the actual First Month’s Rent, or Landlord shall
immediately refund to Tenant any overpayment in the event that the actual First
Month’s Rent is less than the amount paid by Tenant based on the estimated First
Month’s Rent.  Following the seventh (7th) full year of the Term of the Lease,
if an Event of Default has not occurred and is continuing and no event or
non-event has occurred and is continuing which with the passage of time, the
giving of notice or both would become an Event of Default (an “Inchoate
Default”), Landlord shall return the Security Deposit to Tenant in the form of
the application of the Security Deposit against the next installment of Monthly
Base Rent payable under this Lease or by cash reimbursement from Landlord

 

ii

--------------------------------------------------------------------------------


 

to Tenant, as determined by Landlord in its sole and absolute discretion.  In
the event any Event of Default or Inchoate Default has occurred and is
continuing, Landlord shall not return the Security Deposit to the Tenant as set
forth above unless and until such Event of Default or Inchoate Default is cured,
at which time Landlord shall return the Security Deposit as set forth in the
preceding sentence.

 

12.                                 ADDRESSES AND FACSIMILE NUMBERS FOR
NOTICES.  The addresses and facsimile numbers for notices or demands are as
follows:

 

Landlord:

 

Professional Real Estate Services, Inc.

 

 

1201 Dove Street, Suite 100

 

 

Newport Beach, CA 92660

 

 

Attn: John W. Fitzgibbon, Executive Vice President

 

 

Facsimile Number: (949) 442-1925

 

 

 

Tenant:

 

dj Orthopedics, LLC

 

 

2985 Scott Street

 

 

Vista, CA 92081

 

 

Attn: Don Roberts, General Counsel

 

 

Facsimile Number: (760) 734-7536

 

 

 

with a copy to:

 

Steven Levine

 

 

Latham & Watkins LLP

 

 

600 West Broadway, Suite 1800

 

 

San Diego, CA 92101

 

 

Facsimile Number: (619) 696-7419

 

13.                                 EXHIBITS.  The following exhibits are
attached hereto and made a part hereof:

 

Exhibit “A” – Legal Description of the Real Property

Exhibit “B-1” – Site Plan

Exhibit “B-2” – Outline Specifications

Exhibit “C” – Construction Schedule

Exhibit “D” – Tenant Estoppel Certificate

Exhibit “E” – Building Core and Shell

Exhibit “F” – Approved Hazardous Materials

Exhibit “G” – Baseline Budget

 

These Fundamental Lease Provisions are an integral part of this Lease and each
reference in this Lease to any of the Fundamental Lease Provisions shall be
construed to incorporate all of the terms provided under each such Fundamental
Lease Provision.  In the event of any conflict between any Fundamental Lease
Provision and the balance of the Lease, the Lease shall control.

 

 

Landlord’s Initials

 

 

 

 

Tenant’s Initials

 

 

iii

--------------------------------------------------------------------------------


 

1.                                       PREMISES.  Landlord hereby leases and
demises to Tenant and Tenant hereby hires from Landlord, for the term, at the
rental and upon the conditions set forth herein, the Premises, as defined in the
Fundamental Lease Provisions.

 

2.                                       TERM.

 

2.1                                 Base Term  .  The Base Term of this Lease
shall be for fifteen (15) years, as set forth in Paragraph 5 of the Fundamental
Lease Provisions.  The Base Term shall commence on the Commencement Date.  In
the event the Commencement Date is a day other than the first day of a calendar
month, the Base Term shall be for fifteen (15) years plus the partial calendar
month during which the Commencement Date occurs.  Landlord shall use
commercially reasonable efforts to cause the Commencement Date to occur within
20 months after the date this Lease is executed.  If the Substantial Completion
Date has not occurred by December 31, 2006 (as adjusted (a) one (1) day for each
day after October 15, 2004 and before this Lease is executed, (b) to the extent
that events of Force Majeure (as defined herein) delayed the Substantial
Completion Date, (c) to the extent of delays caused by Change Orders requested
by Tenant as provided in Section 4.10 and (d) to the extent caused by (i)
Tenant’s active interference with the construction of the Building, other
Improvements and/or Tenant Improvements or (ii) delays in Tenant approving
drawings and specifications, the budget, Change Orders or other matters required
to be approved by Tenant pursuant to Article 4 within the applicable time period
specified, or if no time is specified, within a reasonable period of time,
Landlord shall owe Tenant one-sixtieth (1/60th) of the Monthly Base Rent that
would have been applicable if the Commencement Date had occurred for each day
after December 31, 2006 (as adjusted) and before the Substantial Completion Date
occurs, which amount will be paid to Tenant in the form of a cash payment by
Landlord to Tenant, the amount payable for each calendar month being payable
within ten (10) days following the end of such calendar month, or a credit
against the first payment of Monthly Base Rent, as determined by Landlord in
Landlord’s sole discretion.

 

2.2                                 Options to Extend.  Provided that, at the
time of giving notice of exercise or at the commencement of the First or Second
Option Term, as applicable, no Event of Default or Inchoate Default has occurred
which is continuing, Tenant shall have the right and option to extend the term
of this Lease for two (2) additional periods of five (5) years each upon the
same terms and conditions herein applicable to the Base Term, except for the
amount of the Annual Base Rent, the first option being referred to herein as the
“First Option,” the second option being referred to herein as the “Second
Option,” and the First Option and Second Option being referred to herein,
individually, as an “Option” and collectively, as the “Options.”  In the event
that, at the time of giving notice of exercise or at the commencement of the
First or Second Option Term, as applicable, an Inchoate Default has occurred
which is continuing, Landlord shall provide Tenant with written notice thereof,
Tenant shall have sixty (60) days to cure such Inchoate Default following such
written notice, the applicable Option will not expire during such sixty (60) day
period so long as Tenant is diligently pursuing such cure and, in the event such
Inchoate Default is cured within such sixty (60) day period or Landlord waives
in writing the obligation of Tenant to cure such Inchoate Default as a condition
to the effectiveness of the exercise of the Option within such sixty (60) day
period, the Option shall be deemed to have been timely exercised.  The five (5)
year period for which the term is extended in the event the First Option is
exercised is referred to herein as the “First Option Term”, and the five (5)
year period for which the term is extended in the event the Second Option is
exercised is referred to herein as the “Second Option Term.”  Tenant shall
exercise the First Option, if at all, by giving written notice to Landlord of

 

1

--------------------------------------------------------------------------------


 

such exercise not less than nine (9) months and not more than twelve (12) months
prior to the expiration of the Base Term, and Tenant shall exercise the Second
Option, if at all, by giving written notice to Landlord of such exercise not
less than nine (9) months and not more than twelve (12) months prior to the
expiration of the First Option Term.  At Tenant’s request during the three-month
periods described in the preceding sentence, Landlord shall, by the later of (a)
thirty (30) days after such request and (b) ten (10) months before the
commencement of the First or Second Option Term, as applicable, provide Tenant
with a written notice setting forth Landlord’s estimate of the Fair Market
Rental for the Premises (as described in Section 5.3 hereof).  The Second Option
may be exercised only if the First Option is exercised.  An exercise of an
Option shall be irrevocable.  If Tenant fails to give written notice of the
exercise of the applicable Option within the time provided above, such Option
shall automatically terminate, time being of the essence.

 

3.                                       USE OF PREMISES.

 

3.1                                 Type of Use.  Tenant shall use the Premises
for the purposes specified in Paragraph 10 of the Fundamental Lease Provisions
and for no other use or purpose.

 

3.2                                 Compliance With Law. 

 


(A)                                  LANDLORD AGREES THAT THE PREMISES SHALL BE
CONSTRUCTED IN COMPLIANCE WITH ALL APPLICABLE STATUTES, ORDINANCES, ORDERS,
LAWS, RULES AND REGULATIONS, AND THE REQUIREMENTS OF ALL FEDERAL, STATE AND
MUNICIPAL GOVERNMENTS AND APPROPRIATE DEPARTMENTS, COMMISSIONS, BOARDS AND
OFFICES THEREOF, WHICH MAY BE APPLICABLE TO THE PREMISES OR TO THE USE OR MANNER
OF USE OF THE PREMISES, INCLUDING WITHOUT LIMITATION THE AMERICAN WITH
DISABILITIES ACT WHICH ARE IN EFFECT AT THE SUBSTANTIAL COMPLETION DATE
(COLLECTIVELY, “APPLICABLE LAWS”).  ANY INCREMENTAL COSTS THAT LANDLORD
DEMONSTRATES ARE NECESSARY TO COMPLY WITH ANY CHANGES IN ANY APPLICABLE
STATUTES, ORDINANCES, ORDERS, LAWS, RULES AND REGULATIONS, AND THE REQUIREMENTS
OF ALL FEDERAL, STATE AND MUNICIPAL GOVERNMENTS AND APPROPRIATE DEPARTMENTS,
COMMISSIONS, BOARDS AND OFFICES THEREOF, WHICH MAY BE APPLICABLE TO THE PREMISES
OR TO THE USE OR MANNER OF USE OF THE PREMISES, THAT ARE GIVEN EFFECT AFTER THE
TIME THAT A BUILDING PERMIT FOR THE CONSTRUCTION OF THE BUILDING IS ISSUED AND
BEFORE THE SUBSTANTIAL COMPLETION DATE WILL BE INCLUDED IN “TOTAL PROJECT COSTS”
AND THE GMTC SHALL BE INCREASED BY THE AMOUNT OF SUCH INCREMENTAL COSTS. SUBJECT
TO LANDLORD’S RIGHT TO INCLUDE INCREMENTAL COSTS IN TOTAL PROJECT COSTS AND
OBTAIN AN ADJUSTMENT TO THE GMTC AS PROVIDED IN THE IMMEDIATELY PRECEDING
SENTENCE, TO THE EXTENT THAT THE PREMISES ARE NOT CONSTRUCTED IN COMPLIANCE WITH
APPLICABLE LAWS, LANDLORD SHALL BE RESPONSIBLE FOR ANY COSTS OF CAUSING SUCH
COMPLIANCE TO OCCUR WHICH ARE IN EXCESS OF THE COSTS THAT WOULD HAVE BEEN
INCURRED AND INCLUDED IN TOTAL PROJECT COSTS HAD THE PREMISES BEEN ORIGINALLY
CONSTRUCTED IN ACCORDANCE WITH APPLICABLE LAWS, AND ANY SUCH EXCESSES SHALL NOT
BE INCLUDED IN “TOTAL PROJECT COSTS” PURSUANT TO SECTION 5.1(A).  ANY COSTS OF
CAUSING SUCH COMPLIANCE TO OCCUR THAT WOULD HAVE BEEN INCURRED AND INCLUDED IN
TOTAL PROJECT COSTS HAD THE PREMISES BEEN ORIGINALLY CONSTRUCTED IN ACCORDANCE
WITH APPLICABLE LAWS SHALL BE INCLUDED IN TOTAL PROJECT COSTS, AND THE ANNUAL
BASE RENT SHALL BE RECALCULATED ACCORDINGLY.  LANDLORD SHALL INDEMNIFY AND
DEFEND TENANT AND HOLD TENANT AND THE PREMISES HARMLESS AGAINST ALL ACTIONS,
CLAIMS AND DAMAGES BY REASON OF (I) LANDLORD’S FAILURE TO PERFORM ANY OF THE
TERMS OF THIS SECTION 3.2(A) OR (II) LANDLORD’S NON-OBSERVANCE OR
NON-PERFORMANCE OF ANY STATUTE, ORDINANCE, ORDER, LAW, RULE, REGULATION AND/OR
GOVERNMENTAL REQUIREMENT APPLICABLE TO LANDLORD’S CONSTRUCTION OF THE PREMISES.

 

2

--------------------------------------------------------------------------------


 


(B)                                 TENANT AGREES THAT ALL OF TENANT’S
OPERATIONS OR ACTIVITIES AND THE OPERATIONS AND ACTIVITIES OF ANY SUBTENANTS ON
THE PREMISES SHALL BE CONDUCTED IN COMPLIANCE WITH ALL APPLICABLE STATUTES,
ORDINANCES, ORDERS, LAWS, RULES AND REGULATIONS, AND THE REQUIREMENTS OF ALL
FEDERAL, STATE AND MUNICIPAL GOVERNMENTS AND APPROPRIATE DEPARTMENTS,
COMMISSIONS, BOARDS AND OFFICES THEREOF, WHICH MAY BE APPLICABLE TO THE PREMISES
OR TO THE USE OR MANNER OF USE OF THE PREMISES.  TENANT SHALL INDEMNIFY AND
DEFEND LANDLORD AND HOLD LANDLORD AND THE PREMISES HARMLESS AGAINST ALL ACTIONS,
CLAIMS AND DAMAGES BY REASON OF (I) TENANT’S FAILURE TO PERFORM ANY OF THE TERMS
OF THIS SECTION 3.2(B) OR (II) TENANT’S NON-OBSERVANCE OR NON-PERFORMANCE OF ANY
STATUTE, ORDINANCE, ORDER, LAW, RULE, REGULATION AND/OR GOVERNMENTAL REQUIREMENT
APPLICABLE TO TENANT’S OPERATIONS OR ACTIVITIES ON THE PREMISES.


 

3.3                                 Miscellaneous Restrictions.  Tenant agrees
that in using the Premises:

 


(A)                                  TENANT SHALL NOT COMMIT ANY WASTE OR SUFFER
ANY WASTE TO BE COMMITTED UPON THE PREMISES OR THE REAL PROPERTY, THE BUILDING
OR THE OTHER IMPROVEMENTS.


 


(B)                                 TENANT SHALL NOT CAUSE OR PERMIT ANY
“HAZARDOUS MATERIALS” (AS DEFINED BELOW) TO BE BROUGHT, STORED, USED, GENERATED,
RELEASED OR DISPOSED OF ON, UNDER, FROM OR ABOUT THE PREMISES (INCLUDING,
WITHOUT LIMITATION, THE SOIL AND GROUND WATER THEREUNDER) OTHER THAN THE
PRESENCE AND USE OF THOSE “HAZARDOUS MATERIALS” CURRENTLY USED IN THE CONDUCT OF
ITS BUSINESS SET FORTH ON EXHIBIT F HERETO (SO LONG AS SUCH PRESENCE AND USE IS
IN COMPLIANCE WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS) WITHOUT THE PRIOR
WRITTEN CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED SO LONG AS THE PRESENCE, USE, GENERATION, RELEASE OR
DISPOSAL, AS APPLICABLE, DOES NOT VIOLATE ANY APPLICABLE LAW, RULE OR
REGULATION.  IF LANDLORD DOES NOT NOTIFY TENANT OF ITS DISAPPROVAL WITHIN
FIFTEEN (15) DAYS AFTER RECEIPT OF TENANT’S WRITTEN REQUEST, LANDLORD SHALL BE
DEEMED TO HAVE APPROVED SUCH ADDITIONAL “HAZARDOUS MATERIAL”.  TENANT SHALL NOT
ENGAGE IN, AND SHALL INDEMNIFY, DEFEND (WITH COUNSEL SELECTED BY LANDLORD) AND
HOLD LANDLORD HARMLESS FROM, ANY ACTIVITY ON OR ABOUT THE PREMISES DURING THE
TERM THAT VIOLATES ANY “ENVIRONMENTAL LAW” (AS DEFINED BELOW) AND SHALL
PROMPTLY, AT TENANT’S SOLE COST AND EXPENSE, TAKE ALL INVESTIGATORY AND/OR
REMEDIAL ACTION REQUIRED OR ORDERED BY ANY GOVERNMENTAL AGENCY OR ENVIRONMENTAL
LAW FOR CLEAN-UP AND REMOVAL OF ANY CONTAMINATION INVOLVING ANY HAZARDOUS
MATERIALS (AS DEFINED BELOW) BROUGHT TO, PLACED ON OR DISCHARGED ONTO OR FROM
THE PREMISES DURING THE TERM OF THIS LEASE OR CREATED OR CAUSED DIRECTLY OR
INDIRECTLY BY TENANT ON OR UNDER ANY ADJOINING PROPERTY; PROVIDED, HOWEVER, THAT
TENANT SHALL NOT BE RESPONSIBLE FOR ANY OFF-SITE MIGRATION OF HAZARDOUS
MATERIALS TO THE PREMISES IF SUCH OFF-SITE MIGRATION IS NOT CAUSED BY TENANT AND
SHALL NOT BE RESPONSIBLE FOR ANY VIOLATIONS OF ANY ENVIRONMENTAL LAW, AND SHALL
NOT BE RESPONSIBLE FOR ANY HAZARDOUS MATERIALS BROUGHT TO, PLACED ON OR
DISCHARGED ONTO OR FROM THE PREMISES, BY LANDLORD OR ANY OF ITS CONTRACTORS,
EMPLOYEES, OFFICERS OR AGENTS.  THE TERM “ENVIRONMENTAL LAW” SHALL MEAN ANY
FEDERAL, STATE OR LOCAL LAW, STATUTE, ORDINANCE OR REGULATION PERTAINING TO
HEALTH, INDUSTRIAL HYGIENE OR THE ENVIRONMENTAL CONDITIONS ON, UNDER OR ABOUT
THE PREMISES, INCLUDING, WITHOUT LIMITATION, (I) THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980 (“CERCLA”), 42 U.S.C. SECTIONS
9601 ET SEQ.; (II) THE RESOURCE CONSERVATION AND RECOVERY ACT OF 1976 (“RCRA”),
42 U.S.C. SECTIONS 6901 ET SEQ.; (III) CALIFORNIA HEALTH AND SAFETY CODE
SECTIONS 25100 ET SEQ.; (IV) THE SAFE DRINKING WATER AND TOXIC ENFORCEMENT ACT
OF 1986, CALIFORNIA HEALTH AND SAFETY CODE SECTION 25249.5 ET SEQ.; (V) THE
FEDERAL WATER POLLUTION CONTROL ACT, 33 U.S.C. SECTIONS 1317 ET SEQ.; (VI)
CALIFORNIA WATER CODE SECTION 1300 ET SEQ.; AND (VII) CALIFORNIA CIVIL CODE
SECTION 3479 ET SEQ., AS SUCH LAWS ARE AMENDED AND THE REGULATIONS AND
ADMINISTRATIVE CODES APPLICABLE

 

3

--------------------------------------------------------------------------------


 

thereto.  The term “Hazardous Materials” includes, without limitation, any
material or substance which is (i) defined or listed as a “hazardous waste”,
“extremely hazardous waste”, “restrictive hazardous waste” or “hazardous
substance” in, or considered a waste, condition of pollution or nuisance under,
the Environmental Laws; (ii) defined as hazardous material or hazardous
substance in California Health and Safety Code Section 25501; (iii) petroleum or
a petroleum product or fraction thereof; (iv) asbestos; (v) lead in water, paint
or elsewhere; and/or (vi) known by the State of California to cause cancer
and/or reproductive toxicity.  It is the intent of the parties hereto to
construe the terms “Hazardous Materials” and “Environmental Laws” in their
broadest sense.  Notwithstanding the foregoing, the presence and/or use of the
following substances shall not be deemed a violation of this Section if stored,
formulated, used or tested at or on the Premises in accordance with all
applicable laws, rules and regulations; office supplies, cleaning supplies,
construction supplies, herbicides, insecticides, fertilizers, and other garden
products, rodenticides, chemicals and specimens used in biological or
pharmaceutical research, pharmaceuticals and pharmaceutical supplies and
chemicals, in each case stored, fabricated, used or tested at or on the Premises
in the ordinary course of Tenant’s business.  Tenant shall provide all notices
required pursuant to the Safe Drinking Water and Toxic Enforcement Act of 1986,
California Health and Safety Code Section 25249.5 et seq.  Tenant shall provide
prompt written notice to Landlord of any notice of violation of any
Environmental Law received by Tenant and, upon learning of same, the presence of
Hazardous Materials on the Premises.  Tenant’s obligations pursuant to this
Paragraph (b) shall be referred to in this Lease as “Environmental Compliance”. 
Tenant’s obligations under this Paragraph (b) shall survive the termination of
this Lease.


 

3.4                                 Landlord’s Indemnity as to Hazardous
Materials.  Landlord shall not engage in, and shall indemnify, defend and hold
Tenant harmless from, any activity by Landlord or its agents on or about the
Premises that violates any Environmental Law, and shall promptly, at Landlord’s
sole cost and expense, take all investigatory and/or remedial action ordered by
any governmental agency for clean-up and removal of Hazardous Materials (i)
created or caused by Landlord on or about the Premises, (ii) existing on or
about the Premises prior to the commencement of the Term, or (iii) incorporated
into the Building or other Improvements.  Notwithstanding the above, any damages
that Tenant may suffer and be entitled to recover pursuant to this Section shall
be limited to its actual out-of-pocket expenses and shall in no event include
any consequential damages, lost profits or opportunity costs suffered by
Tenant.  Landlord’s obligations under this Section 3.4 shall survive the
termination of this Lease.

 

3.5                                 Mold, Fungus, Bacteria and Other Biological
Growth.  Tenant shall use commercially reasonable efforts to prevent the
accumulation of mold, fungus, bacteria or other biological growth at or in the
Premises, and in the event that same does occur, shall promptly cause same to be
removed and remediated at Tenant’s expense.

 

3.6                                 Additional Use Restrictions.

 


(A)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
LEASE TO THE CONTRARY AND WITHOUT LIMITING THE RESTRICTION ON TENANT’S USE OF
THE PREMISES SET FORTH IN PARAGRAPH 11 OF THE FUNDAMENTAL LEASE PROVISIONS, IN
NO EVENT SHALL TENANT USE THE PREMISES, OR ANY PORTION THEREOF, FOR ANY USE THAT
CONFLICTS WITH ANY DOCUMENT ENCUMBERING THE PREMISES WHICH IS RECORDED IN THE
OFFICIAL RECORDS OF SAN DIEGO COUNTY, CALIFORNIA AS OF THE DATE OF THIS LEASE.

 

4

--------------------------------------------------------------------------------


 


(B)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
LEASE TO THE CONTRARY, LANDLORD SHALL NOT CREATE OR CAUSE TO BE MADE OF RECORD
ANY NEW COVENANTS, CONDITIONS, EASEMENTS OR RESTRICTIONS ON THE PREMISES OR ANY
MODIFICATION THERETO THAT WOULD ADVERSELY AFFECT TENANT’S RIGHTS UNDER THIS
LEASE OR INCREASE TENANT’S COSTS OF OCCUPATION.

 

4.                                       CONSTRUCTION.

 

4.1                                 Plans and Specifications

 


(A)                                  TENANT SHALL HAVE THE RIGHT TO APPROVE EACH
OF LANDLORD’S CONSULTANTS, CONTRACTORS OR SUBCONTRACTORS WHICH ARE UNDER DIRECT
CONTRACT WITH LANDLORD, INCLUDING LANDLORD’S PROJECT ARCHITECT (THE “PROJECT
ARCHITECT”) AND ITS GENERAL CONTRACTOR (AS DEFINED HEREIN), AND SHALL HAVE THE
RIGHT TO REVIEW AND APPROVE OF ANY CONTRACT TO BE ENTERED INTO WITH ANY SUCH
CONSULTANT, CONTRACTOR OR SUBCONTRACTOR, IN EACH CASE WHICH APPROVAL SHALL NOT
BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  WARE MALCOMB IS DEEMED
APPROVED BY TENANT AS PROJECT ARCHITECT.  LANDLORD SHALL CAUSE ITS PROJECT
ARCHITECT TO PREPARE COMPLETE WORKING DRAWINGS AND SPECIFICATIONS FOR THE
CONSTRUCTION OF A BUILDING AND OTHER IMPROVEMENTS MEETING THE FOLLOWING
REQUIREMENTS:  THE BUILDING SHALL CONTAIN APPROXIMATELY ONE HUNDRED TEN THOUSAND
(110,000) GROSS MEASURED SQUARE FEET; THE BUILDING, PARKING AREAS, ENTRIES TO
THE PARKING AREAS AND DRIVEWAYS SHALL BE CONSISTENT WITH THE SITE PLAN AND
OUTLINE SPECIFICATIONS ATTACHED HERETO AS EXHIBITS “B-1” AND “B-2”,
RESPECTIVELY; THE BUILDING SHALL BE A HIGH IMAGE TWO-STORY CONCRETE TILT-UP
BUILDING WITH THE MAXIMUM POSSIBLE AMOUNT OF GLASSLINE, WITH THE EXCEPTION OF
THE LOCATIONS WHERE LOADING DOORS AND OTHER REQUIRED BUILDING FEATURES PRECLUDE
GLASSLINE; AND THE BUILDING SHALL BE SERVED BY A TWO-STORY ELEVATOR.  THE
DRAWINGS AND SPECIFICATIONS SHALL PROVIDE FOR THE SURFACE PARKING SPACES ON THE
REAL PROPERTY AS SHOWN ON THE SITE PLAN ATTACHED HERETO AS EXHIBIT “B-1.” 
LANDLORD SHALL CAUSE THE PROJECT ARCHITECT TO COOPERATE AND COORDINATE WITH
TENANT IN CONNECTION WITH THE DEVELOPMENT OF THE PLANS AND SPECIFICATIONS.


 


(B)                                 LANDLORD SHALL CAUSE ITS PROJECT ARCHITECT
TO DELIVER THREE (3) PLAN SUBMISSIONS (EACH, A “PLAN SUBMISSION”) FOR THE
BUILDING AND IMPROVEMENTS TO TENANT FOR REVIEW AND APPROVAL AS FOLLOWS:


 

(1)                                  NO LATER THAN THE DATE SET FORTH IN THE
CONSTRUCTION SCHEDULE, SUBMISSION OF SCHEMATIC PLANS WHICH ESTABLISH THE
CONCEPTUAL DESIGN OF THE BUILDING AND IMPROVEMENTS ILLUSTRATING THE SCALE AND
RELATIONSHIP OF THE COMPONENTS, INCLUDING A CONCEPTUAL SITE PLAN, IF
APPROPRIATE, PRELIMINARY BUILDING PLANS, PRELIMINARY SECTIONS, EXTERIOR
ELEVATIONS, SCHEMATIC GRADING PLANS AND PARKING PLANS (THE “SCHEMATIC
DRAWINGS”);

 

(2)                                  NO LATER THAN THE DATE SET FORTH IN THE
CONSTRUCTION SCHEDULE, SUBMISSION OF DESIGN DEVELOPMENT PLANS WHICH ILLUSTRATE
AND DESCRIBE THE REFINEMENT OF THE DESIGN OF THE BUILDING AND IMPROVEMENTS,
ESTABLISHING THE SCOPE, RELATIONSHIPS, FORMS, SIZE AND APPEARANCE OF THE
BUILDING AND IMPROVEMENTS BY MEANS OF PLANS, SECTIONS AND ELEVATIONS, TYPICAL
CONSTRUCTION DETAILS AND EQUIPMENT LAYOUTS AND INCLUDING SPECIFICATIONS THAT
IDENTIFY MAJOR MATERIALS AND SYSTEMS AND ESTABLISH IN GENERAL THEIR QUALITY
LEVELS (THE “DESIGN DEVELOPMENT PLANS”); AND

 

(3)                                  NO LATER THAN THE DATE SET FORTH IN THE
CONSTRUCTION SCHEDULE, SUBMISSION OF FINAL CONSTRUCTION PLANS AND SPECIFICATIONS
WHICH SET FORTH IN DETAIL THE REQUIREMENTS FOR CONSTRUCTION OF THE BUILDING AND
IMPROVEMENTS, INCLUDING FINAL GRADING PLANS,

 

5

--------------------------------------------------------------------------------


 

construction plans, drawings and specifications that establish in detail the
quality levels of materials and systems required for the Building and
Improvements (the “Working Plans”).

 

Landlord shall include with each Plan Submission: (a) a commercially reasonable
budget for the construction of the Building and Improvements prepared by its
General Contractor based upon the Plan Submissions, which budget shall
reasonably estimate all amounts to be included in Total Project Costs listed in
clauses (2), (3), (6), (7) and (10) of the definition of Total Project Costs
contained in Section 5.1(a); and (b) a reasonable all-inclusive budget for
expected Total Project Costs prepared by Landlord, which budget shall be
consistent with the corresponding budget prepared by the General Contractor as
to the items contained in clauses (2), (3), (6), (7) and (10) of Section
5.1(a).  Landlord shall cause the Project Architect to prepare the Schematic
Plans such that they are consistent with and a logical evolution of the
requirements of this Lease and Exhibit B-1.    Landlord shall cause the Project
Architect to prepare the Design Development Plans such that they are consistent
with and a logical evolution of the requirements of this Lease and the Schematic
Plans.  Landlord shall cause the Project Architect to prepare the Working Plans
such that they are consistent with and a logical evolution of the requirements
of this Lease and the Design Development Plans.

 


(C)                                  EACH PLAN SUBMISSION SHALL BE SUBJECT TO
TENANT’S WRITTEN APPROVAL.  TENANT SHALL HAVE FIVE (5) BUSINESS DAYS AFTER
RECEIPT OF EACH PLAN SUBMISSION TO REVIEW AND APPROVE SUCH PLAN SUBMISSION,
WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR CONDITIONED.  IF TENANT
DISAPPROVES OF ANY PLANS AND SPECIFICATIONS, OR ANY PORTION THEREOF, PROVIDED BY
LANDLORD, TENANT SHALL PROMPTLY NOTIFY LANDLORD THEREOF AND OF THE REVISIONS
WHICH TENANT REASONABLY REQUIRES IN ORDER TO OBTAIN TENANT’S APPROVAL.  LANDLORD
SHALL SUBMIT TO TENANT A REVISED PLAN SUBMISSION INCORPORATING THE REVISIONS
REQUIRED BY TENANT.  SAID REVISIONS WILL BE SUBJECT TO TENANT’S APPROVAL, WHICH
SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  THE FOREGOING
PROCESS SHALL BE REPEATED UNTIL TENANT FINALLY APPROVES THE PLAN SUBMISSION.  IF
THE ESTIMATED TOTAL PROJECT COSTS AT ANY OF THE STAGES OF DEVELOPMENT SET FORTH
IN SECTION 4.1(B)(1)-(3), EXCEEDS THE AMOUNT SET FORTH IN THE BUDGET FOR THE
PRECEDING STAGE OF DEVELOPMENT (OR, IN THE CASE OF 4.1(B)(1), THE BASELINE
BUDGET ATTACHED HERETO AS EXHIBIT G), THEN SUCH DEVIATIONS WILL CONSTITUTE A
BASIS FOR TENANT TO REJECT THE PLANS AND SPECIFICATIONS PROVIDED AND, IN THE
EVENT OF REJECTION, THE BUILDING AND OTHER IMPROVEMENTS SHALL BE REDESIGNED TO
BRING ESTIMATED TOTAL PROJECT COSTS WITHIN THE PRIOR BUDGET.  WITHOUT LIMITING
TENANT’S FOREGOING APPROVAL RIGHTS, TENANT HAS THE RIGHT TO REVIEW, COMMENT ON
AND APPROVE THE SPECIFICATIONS FOR THE HVAC SYSTEM, ELECTRICAL SYSTEM, PLUMBING
SYSTEM AND ELEVATORS, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD, CONDITIONED
OR DELAYED.  ONCE APPROVED, THE WORKING DRAWINGS AND SPECIFICATIONS ARE HEREIN
REFERRED TO AS THE “FINAL PLANS AND SPECIFICATIONS.”


 

4.2                                 Construction.  Landlord has elected to
construct the Project using a construction consultant/ contractor process,
generally similar to that provided for in AIA Form A121, in which Landlord
contracts with the general contractor for the Project (the “General Contractor”)
at an early stage in the development of plans and specifications for the Project
and the General Contractor acts as the Landlord’s preconstruction consultant in
connection with the Project.  As such, the contract with the General Contractor
(the “General Contract”) shall provide:

 

(a)                                  for the construction of the Building and
the Improvements, the General Contractor to be compensated (the amounts of such
compensation, the “General Contract Price”)

 

6

--------------------------------------------------------------------------------


 

(i) for preconstruction work on the basis of a fixed fee and (ii) for
construction work on the basis of (A) cost plus a fee subject to a guaranteed
maximum price or (B) a fixed sum;

 

(b)                                 for the construction of the Building and the
Improvements, stipulated amounts for the provision of preconstruction services,
the General Contractor’s fee, the provision of general conditions (including the
cost of payment and performance bonds) and contingency; and

 

(c)                                  for the construction of the Building and
the Improvements, a General Contract Price equal to the sum of subcontractor
bids for all trade work, and the stipulated amounts for the General Contractor’s
preconstruction services fee, construction fee, general conditions (including
the cost of payment and performance bonds) and contingency.

 

Within thirty (30) days following the date of this Lease, or as soon thereafter
as is reasonably possible, Landlord and Tenant shall interview at least three
(3) proposed general contractors and Landlord, with input from Tenant, will
tentatively select one general contractor to act as the General Contractor for
the construction of the Building and the other Improvements.  Landlord’s
selection of the General Contractor shall not be effective until approved by
Tenant, which approval shall not be unreasonably withheld, conditioned or
delayed.  As part of the interview process, the General Contractor shall agree
to the preconstruction fee, construction fee, general conditions (including the
cost of payment and performance bonds) and contingency.  Landlord and General
Contractor shall agree as to the form of the Construction Contract, which form
shall be subject to the approval of Tenant, which approval shall not be
unreasonably withheld, conditioned or delayed.  The amount to be paid to the
General Contractor for the Building and Improvements shall be the General
Contractor’s cost of construction plus the construction fee, general conditions
(including the cost of payment and performance bonds) and contingency.  The
General Contract shall provide for the construction of the Building and
Improvements in accordance with the Final Plans and Specifications, including,
without limitation, all on and off-site work, and all fees, permits, licenses,
inspections and certificates required by any governmental authority for such
work.  As part of the interview process, the General Contractor shall also
propose a preconstruction fee, construction fee, general conditions (including
the cost of payment and performance bonds) and contingency for the construction
of the Tenant Improvements.  Tenant shall review such proposal and will notify
Landlord and the General Contractor within twenty (20) days after the delivery
thereof to Tenant whether it accepts or rejects such proposal.  To the extent
that the final construction contract to be executed by Landlord and the General
Contractor varies from the form of the construction contract previously approved
by Tenant as above provided, Tenant shall have the right to review and approve
any such deviations, such approval not to be unreasonably withheld, conditioned
or delayed.

 

4.3                                 Commencement of Construction.  Upon
completion of the Working Plans, Landlord shall cause General Contractor to
obtain subcontract bids for the construction of the Building and other
Improvements from at least three (3) reputable subcontractors approved by Tenant
for each trade whose total compensation is expected to exceed Ten Thousand
Dollars ($10,000.00), which approval shall not be unreasonably withheld,
conditioned or delayed.  Landlord and General Contractor shall review the bids
obtained and shall recommend to Tenant which bid to accept for each trade. 
Tenant shall approve or disapprove of each recommended bid, such approval not to
be unreasonably withheld, conditioned or delayed, and the General Contractor
shall promptly award the subcontract to such bidders so selected and shall
execute

 

7

--------------------------------------------------------------------------------


 

subcontracts for the construction of the Building and other Improvements in
accordance with the Final Plans and Specifications approved pursuant to Section
4.1 hereof.  After all subcontracts have been awarded, a guaranteed maximum
price to be inserted into the General Contract shall be established and shall be
equal to the sum of subcontractor bids for all work, and the stipulated amounts
for the General Contractor’s preconstruction services fee, construction fee,
general conditions (including the cost of payment and performance bonds) and
contingency.  Alternatively, Landlord and General Contractor, with the approval
of Tenant, which approval shall not be unreasonably withheld, conditioned or
delayed, may convert the General Contract into a fixed sum contract.  Within ten
(10) Business Days after the award of the subcontracts as set forth above and
the obtaining of necessary permits, including the building permit, Landlord
shall deliver final versions of the budgets described in Section 4.1(b) based on
the General Contract Price to Tenant for Tenant’s approval, which approval shall
not be unreasonably withheld, conditioned or delayed.  In addition, within
thirty-five (35) days after the award of the subcontracts as set forth above and
the obtaining of necessary permits, including the building permit, Landlord
shall cause General Contractor to commence and thereafter diligently prosecute
the construction of the Building and other Improvements to completion pursuant
to the approved Final Plans and Specifications, subject only to Change Orders
approved by Tenant, minor field changes or changes required by governmental
authority.  The commencement and completion of the Building and other
Improvements shall be subject to delays resulting from acts of Tenant, acts of
God, adverse weather conditions, war, invasion, insurrection, acts of a public
enemy, riot, mob violence, civil commotion, sabotage, labor disputes, inability
to procure or general shortage of labor, materials, facilities, equipment or
supplies on the open market, delay in transportation, laws, rules, regulations
or orders of governmental agencies, inability to obtain permits or approvals,
breaches by the General Contractor and subcontractors, if any, of their
respective contracts, changes in Applicable Laws after the building permit is
issued or any other cause beyond the reasonable control of Landlord, financial
ability excepted, whether similar or dissimilar to the foregoing (“Force
Majeure”).

 

For purposes of the budget to be proposed by Landlord and approved by Tenant
pursuant to this Section 4.3, interest payable on the acquisition loan and/or
construction loan shall be based on the interest rate set forth in the term
sheet approved by Tenant pursuant to Section 4.11 plus one (1) percent (1%) (if
a floating rate, the interest rate shall be based on the interest rate that
would be in effect under such term sheet as of the date the budget is approved
pursuant to this Section 4.3) with the construction period and the disbursement
schedule to be based upon reasonable custom and practice for construction of a
project of this type and magnitude.

 

4.4                                 Tenant Improvements.

 


(A)                                  IN ADDITION TO THE CONSTRUCTION OF THE
BUILDING AND OTHER IMPROVEMENTS SHOWN IN THE FINAL PLANS AND SPECIFICATIONS,
LANDLORD SHALL CONSTRUCT FOR TENANT “TENANT IMPROVEMENTS” UP TO AND NOT
EXCEEDING A COST OF THIRTY-FIVE DOLLARS ($35.00) PER GROSS MEASURED SQUARE FOOT
FOR ANY ITEMS IN ADDITION TO THOSE SET FORTH IN EXHIBIT ”E” HERETO, SUCH ITEMS
BEING DEFINED AS THE “BUILDING CORE AND SHELL.


 


(B)                                 IF TENANT APPROVES THE PROPOSAL FOR THE
CONSTRUCTION OF TENANT IMPROVEMENTS PREPARED BY THE GENERAL CONTRACTOR AS PART
OF THE APPLICATION PROCESS PURSUANT TO SECTION 4.2 HEREOF, THEN UPON COMPLETION
OF THE PLAN SUBMISSIONS FOR THE TENANT IMPROVEMENTS AS SET FORTH IN SECTION
4.4(D) BELOW, LANDLORD SHALL CAUSE GENERAL CONTRACTOR TO OBTAIN

 

8

--------------------------------------------------------------------------------


 

subcontract bids for the construction of the Tenant Improvements from at least
three (3) reputable subcontractors approved by Tenant for each trade, which
approval shall not be unreasonably withheld, conditioned or delayed.  Landlord
and General Contractor shall review the bids obtained and shall recommend to
Tenant which bid to accept for each trade.  Tenant shall approve or disapprove
of the recommended bid, such approval not to be unreasonably withheld,
conditioned or delayed, and the General Contractor shall promptly award the
subcontract to such bidders so selected and shall execute subcontracts for the
construction of the Tenant Improvements in accordance with the plan submissions
approved pursuant to Section 4.4(d) below.


 


(C)                                  IF TENANT DISAPPROVES THE PROPOSAL FOR THE
CONSTRUCTION OF TENANT IMPROVEMENTS PREPARED BY THE GENERAL CONTRACTOR AS PART
OF THE APPLICATION PROCESS PURSUANT TO SECTION 4.2 HEREOF, THEN WITHIN TWENTY
(20) DAYS OF COMPLETION OF THE PLAN SUBMISSIONS FOR THE TENANT IMPROVEMENTS AS
SET FORTH IN SECTION 4.4(D) BELOW, LANDLORD AGREES TO OBTAIN BIDS FROM AT LEAST
THREE (3) REPUTABLE GENERAL CONTRACTORS APPROVED BY TENANT, WHICH APPROVAL SHALL
NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, FOR THE CONSTRUCTION OF
THE TENANT IMPROVEMENTS.  THE BID PACKAGES (WHICH SHALL INCLUDE A FORM OF
CONSTRUCTION CONTRACT FOR THE CONSTRUCTION OF THE TENANT IMPROVEMENTS) TO BE
SUBMITTED TO POTENTIAL GENERAL CONTRACTORS SHALL BE SUBJECT TO TENANT’S PRIOR
WRITTEN APPROVAL WITHIN TWENTY (20) DAYS AFTER THE DELIVERY THEREOF TO TENANT,
INCLUDING REVIEW AND APPROVAL OF THE TERMS OF THE CONSTRUCTION CONTRACT,
INCLUDING THE INSURANCE PROVISIONS CONTAINED THEREIN, WHICH APPROVAL SHALL NOT
BE UNREASONABLY WITHHELD OR CONDITIONED.  EACH BIDDER SHALL BE REQUIRED TO
INCLUDE WITHIN ITS BID ALL WORK REQUIRED BY THE APPROVED PLAN SUBMISSIONS FOR
THE TENANT IMPROVEMENTS, INCLUDING, WITHOUT LIMITATION, ALL FEES, PERMITS,
LICENSES, INSPECTIONS AND CERTIFICATES REQUIRED BY ANY GOVERNMENTAL AUTHORITY
FOR SUCH WORK.  EXCEPT FOR A GOOD CAUSE DETERMINED BY LANDLORD AND TENANT IN
THEIR REASONABLE JUDGMENT, LANDLORD SHALL PROMPTLY AWARD THE CONTRACT TO THE LOW
BIDDER AND SHALL EXECUTE A CONSTRUCTION CONTRACT IN THE FORM INCLUDED IN THE BID
PACKAGE FOR THE CONSTRUCTION OF THE TENANT IMPROVEMENTS IN ACCORDANCE WITH THE
PLAN SUBMISSIONS APPROVED PURSUANT TO SECTION 4.4(D) HEREOF, WHICH CONSTRUCTION
CONTRACT SHALL BE FOR A FIXED SUM EQUAL TO THE BID OF SUCH CONTRACTOR.  TO THE
EXTENT THAT THE CONSTRUCTION CONTRACT TO BE EXECUTED BY THE LANDLORD AND THE LOW
BIDDER DEVIATES FROM THE FORM OF CONSTRUCTION CONTRACT INCLUDED IN THE BID
PACKAGE, TENANT SHALL HAVE THE RIGHT TO REVIEW AND APPROVE ANY SUCH DEVIATIONS
WITHIN TEN (10) DAYS AFTER THE DELIVERY THEREOF TO TENANT, SUCH APPROVAL NOT TO
BE UNREASONABLY WITHHELD OR CONDITIONED.  LANDLORD AND TENANT SHALL HAVE THE
RIGHT TO REVIEW ALL BIDS, IF ANY, AND DISCUSS THEM WITH THE CONTRACTORS
SUBMITTING BIDS TO CONFIRM THAT ALL WORK DESCRIBED IN THE PLAN SUBMISSIONS IS
INCLUDED IN SUCH CONTRACTOR’S BID.


 


(D)                                 TENANT’S SPACE PLANNER (“TENANT’S SPACE
PLANNER”) SHALL DELIVER THREE (3) PLAN SUBMISSIONS FOR THE TENANT IMPROVEMENTS
TO LANDLORD AND TENANT FOR REVIEW AND APPROVAL AS FOLLOWS:


 

(1)                                  NO LATER THAN THE DATE SET FORTH IN THE
CONSTRUCTION SCHEDULE, SUBMISSION OF SCHEMATIC PLANS WHICH SHALL INCLUDE (FLOOR
PLANS INCLUDING ARCHITECTURAL FEATURES SUCH AS, BUT NOT LIMITED TO, WALLS, DOORS
AND DOOR SWING, CASEWORK (MILLWORK), ROOM IDENTIFICATIONS AND ADJACENCIES);

 

(2)                                  NO LATER THAN THE DATE SET FORTH IN THE
CONSTRUCTION SCHEDULE, SUBMISSION OF DESIGN DEVELOPMENT PLANS WHICH SHALL
INCLUDE ARCHITECTURAL PLANS AND LEGENDS, FINISH PLANS AND LEGENDS, REFLECTING
CEILING PLAN AND CONCEPT LIGHTING SCHEDULES, MAJOR ELEVATIONS, RELATED SKETCHES
AND PERSPECTIVES TO FURTHER ILLUSTRATE DESIGN CONCEPT AS NECESSARY; AND

 

9

--------------------------------------------------------------------------------


 

(3)                                  NO LATER THAN THE DATE SET FORTH IN THE
CONSTRUCTION SCHEDULE, SUBMISSION OF FINAL PLANS AND SPECIFICATIONS WHICH SHALL
INCLUDE COVER SHEET/LEGEND, FLOOR PLANS FOR EACH FLOOR, REFLECTED CEILING PLANS
FOR EACH FLOOR INCLUDING LIGHTING LEGEND, FINISH PLANS FOR EACH FLOOR, POWER AND
COMMUNICATIONS PLANS FOR EACH FLOOR, MEP PLANS FOR EACH FLOOR, FURNITURE PLANS
FOR REFERENCE FOR EACH FLOOR (HOWEVER, FURNITURE IS NOT INCLUDED IN TENANT
IMPROVEMENTS), ENLARGED PLANS AND DETAILS (THIS COULD INCLUDE ROOMS SUCH AS THE
RECEPTION AREA AND COPY ROOMS), CASEWORK DETAIL, PARTITION CONSTRUCTION
SCHEDULES AND ASSOCIATED DETAILING, DOOR SCHEDULING AND DETAILS.

 

Landlord shall be required to provide its approval of the Tenant Improvements as
designed by Tenant’s Space Planner unless their construction will delay the
completion of the Building and the Improvements by more than ten (10) Business
Days.  Tenant shall have the right to review and approve the plans and
specifications set forth in (1)-(3) above.  Notwithstanding the foregoing, the
plans and specifications for the Tenant Improvements shall be agreed to by
Tenant in a timely manner such that the completion of the Building and the other
Improvements is not delayed as a result thereof.

 


(E)                                  IN ADDITION TO THE TENANT IMPROVEMENTS
PROVIDED ABOVE, LANDLORD SHALL PROVIDE, AT TENANT’S WRITTEN REQUEST, ADDITIONAL
TENANT IMPROVEMENTS, THE COST OF WHICH SHALL BE PAID AS PROVIDED IN THIS
PARAGRAPH (E).  UP TO AN ADDITIONAL TEN DOLLARS ($10.00) PER GROSS MEASURED
SQUARE FOOT SHALL BE PAID BY TENANT BY EITHER OF THE FOLLOWING METHODS, WHICH
METHOD SHALL BE SELECTED BY TENANT IN ITS SOLE DISCRETION:  (I) SUCH AMOUNT
SHALL BE PAID BY LANDLORD AND AMORTIZED OVER THE BASE TERM AT AN INTEREST RATE
OF NINE PERCENT (9%) PER ANNUM, COMPOUNDED MONTHLY, AND PAID BY TENANT AS
“TENANT IMPROVEMENT RENT” PURSUANT TO SECTION 5.6 HEREOF OR (II) PAID BY TENANT
TO LANDLORD ON THE COMMENCEMENT DATE.  TENANT SHALL ADVISE LANDLORD OF ITS
ELECTION WITHIN THIRTY (30) DAYS FOLLOWING THE EXECUTION OF THIS LEASE.  ANY
COST OF THE TENANT IMPROVEMENTS REQUESTED BY TENANT IN WRITING IN EXCESS OF
FORTY-FIVE DOLLARS ($45.00) PER GROSS MEASURED SQUARE FOOT SHALL BE PAID BY
TENANT TO LANDLORD ON THE COMMENCEMENT DATE.


 


(F)                                    PROVIDED THAT TENANT AND ITS AGENTS DO
NOT UNREASONABLY AND UNNECESSARILY INTERFERE WITH LANDLORD’S WORK IN THE
PREMISES OR AFFECT LANDLORD’S ABILITY TO BRING THE TENANT IMPROVEMENTS TO
SUBSTANTIAL COMPLETION ON OR BEFORE THE COMMENCEMENT DATE, LANDLORD AGREES TO
ALLOW TENANT REASONABLE ACCESS TO THE PREMISES PRIOR TO THE SUBSTANTIAL
COMPLETION OF THE TENANT IMPROVEMENTS FOR THE PURPOSE OF TENANT INSTALLING ITS
OWN FIXTURES, FURNISHINGS AND EQUIPMENT (INCLUDING TENANT’S DATA AND TELEPHONE
EQUIPMENT) IN THE PREMISES AND TO INSPECT THE PREMISES. PRIOR TO TENANT’S ENTRY
INTO THE PREMISES AS PERMITTED BY THE TERMS OF THIS SECTION 4.4, TENANT SHALL
SUBMIT A SCHEDULE TO LANDLORD, FOR ITS  APPROVAL, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, WHICH SCHEDULE SHALL DETAIL THE
TIMING AND PURPOSE OF TENANT’S ENTRY. TENANT SHALL HOLD LANDLORD HARMLESS FROM
AND INDEMNIFY, PROTECT AND DEFEND LANDLORD AGAINST ANY LOSS OR DAMAGE TO THE
PREMISES AND AGAINST INJURY TO ANY PERSONS CAUSED BY TENANT’S ACTIONS PURSUANT
TO THIS SECTION 4.4(F).  TENANT’S ENTRY SHALL BE SUBJECT TO SUCH REASONABLE
RULES AND REGULATIONS AS LANDLORD OR ITS CONTRACTOR MAY ESTABLISH PRIOR TO SUCH
ENTRY.


 


(G)                                 THE AMOUNT TO BE APPLIED AGAINST THE
ALLOWANCES FOR TENANT IMPROVEMENTS SET FORTH IN SECTION 4.4(A) AND 4.4(E)
HEREOF, OR TO BE PAID BY TENANT UNDER CLAUSE (II) OF SECTION 4.4(E) HEREOF,
SHALL NOT EXCEED LANDLORD’S OUT OF POCKET COSTS IN CONNECTION WITH THE DESIGN
AND CONSTRUCTION OF THE TENANT IMPROVEMENTS.

 

10

--------------------------------------------------------------------------------


 

4.5                                 Construction Schedule.  Attached hereto as
Exhibit “C” is an estimated Construction Schedule for the construction of the
Building, Improvements and Tenant Improvements.  Landlord represents that it has
no reason to believe that the Construction Schedule cannot be followed such that
the Building, the other Improvements and the Tenant Improvements will be
completed by the completion date shown in the Construction Schedule, subject to
delays as described in Section 4.3 or Section 4.6 hereof.  Landlord shall
provide monthly updates of the Construction Schedule to Tenant, which updates
shall be produced on a critical path method basis using Primavera software,
shall include at least five hundred (500) tasks and shall be delivered to Tenant
both in hard copy and digital form.  Landlord shall use commercially reasonable
efforts to meet the Construction Schedule (including achieving substantial
completion of the Building, other Improvements and Tenant Improvements by the
date shown therefor in the Construction Schedule).  Notwithstanding the above,
so long as Landlord uses commercially reasonable efforts to meet the
Construction Schedule, Landlord shall have no liability to Tenant for a failure
to meet the Construction Schedule, including meeting the completion date, unless
such delays are caused by Landlord’s failure to comply with the provisions of
the General Contract.

 

4.6                                 Completion of Construction.  Construction
shall be deemed substantially completed at such time as the Building, other
Improvements and Tenant Improvements have been constructed in accordance with
the Final Plans and Specifications, subject to “punchlist” items, and a
certificate of occupancy or equivalent has been obtained from the City of Vista
permitting Tenant to occupy the Building.  “Punchlist” items shall be those
items that, in Tenant’s reasonable judgment, (a) have not been completed in
accordance with the Final Plans and Specifications, as modified by any Change
Order pursuant to Section 4.10, and (b) do not have a material and adverse
effect on Tenant’s ability to use the Building for Tenant’s intended purposes,
and do not materially increase the cost of operating or maintaining the
Building.  Landlord agrees to use commercially reasonable efforts to cause the
General Contractor to complete the “punchlist” items identified pursuant to
Paragraph 5 of the Fundamental Lease Provisions within forty-five (45) days
after the Commencement Date, and in so doing, the General Contractor or a
subcontractor shall complete same in such a manner as to not unreasonably or
unnecessarily interfere with Tenant’s occupancy of, or ability to use, the
Building.  Landlord agrees that it will not release any retainage provided for
under its contract with the General Contractor until all  applicable “punchlist”
items are completed.  If the “punchlist” items are not completed within ninety
(90) days after the Commencement Date, at Tenant’s written request, Landlord
shall retain another contractor to complete the “punchlist” items, the costs of
which shall be treated as part of the Total Project Costs.  Notwithstanding the
above, the Commencement Date shall be deemed to have occurred (and Monthly Base
Rent shall commence) on the date that construction would have been completed
(except for “punchlist” items) and a certificate of occupancy would have
obtained but for delays caused by: (a) Change Orders requested by Tenant; (b)
Tenant’s active interference with the construction of the Building, other
Improvements and/or Tenant Improvements; and/or (c) delays in Tenant approving
drawings and specifications, the budget, Change Orders and other matters
required to be approved by Tenant pursuant to this Article 4 within the
applicable time specified or, if no time is specified, within a reasonable
period of time.

 

4.7                                 Warranties.  Landlord shall use commercially
reasonable efforts to cause the General Contractor to remedy all defects in the
construction of the Building and the other Improvements as to which Tenant
notifies Landlord in writing (“Landlord’s Notice”).  Provided,

 

11

--------------------------------------------------------------------------------


 

however, one (1) year following the Commencement Date, all warranty rights under
the General Contract will be deemed assigned to Tenant, except to the extent
they relate to defects identified in a Landlord’s Notice given prior to the
expiration of such one (1) year period, and Landlord shall have no further
obligation or liability for defects other than those identified in a Landlord’s
Notice.  Except for such items, Tenant shall be deemed to have accepted the
Building and other Improvements in the condition delivered to it “As Is,” and
Landlord shall have no liability to correct other claimed defects; provided,
however, except as to those items that Landlord is required to correct pursuant
to this Section 4.7, Landlord shall assign to Tenant all warranties that it has
received from any subcontractor or from any material supplier, in addition to
the assignment of warranties under the General Contract.  Without limiting what
constitutes a defect, the term “defect” shall include any portion of the
Building, Improvements or Tenant Improvements that is not constructed in
compliance with all Applicable Laws, that is not constructed in accordance with
the Final Plans and Specifications in all material respects or that includes any
material defect in design, engineering, materials or construction.

 

4.8                                 Trade Fixtures.  The Building and other
Improvements constructed on the Real Property shall be the property of Landlord
and shall be surrendered to Landlord upon the expiration or earlier termination
of this Lease; provided, however, all trade fixtures, equipment and signs
installed by or under Tenant shall be and remain the property of Tenant and
shall be removed at Tenant’s sole cost and expense at any time during the term
of this Lease, so long as Tenant repairs any damage caused by the removal
thereof.

 

4.9                                 Landlord’s Development Team.  Landlord’s
development team for the construction of the Building, the Improvements and the
Tenant Improvements includes the following persons and/or entities: Michael
Massaro, Project Executive, and Gary Levinski, Project Manager.  Tenant’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed, shall be required for any changes to the foregoing development team.

 

4.10                           Change Orders.  Tenant shall have the right to
make a change to the Final Plans and Specification approved by Tenant, whether
such changes are modifications, alterations, additions, or deletions.  If Tenant
desires a change, Tenant shall deliver a notice to Landlord describing the
change requested.  If Landlord receives such a notice from Tenant, Landlord
shall cause the Project Architect and General Contractor to prepare detailed
analyses of the requested change, which, in the case of the General Contractor,
shall include:

 

(a)                                  the change, if any, to the Construction
Schedule and the Substantial Completion Date associated with such change; and

 

(b)                                 the change, if any, to the fixed price or
the guaranteed maximum price associated with such change.

 

Within fifteen (15) days after Tenant’s notice, Landlord will provide Tenant
with copies of the analyses received from the Project Architect and the General
Contractor.  If Tenant desires to proceed with the proposed change, Tenant shall
advise Landlord in writing within five (5) days following receipt of the
analyses, which shall thereafter be a change order to the General Contract
(“Change Order”).  If Tenant gives such notice to proceed with the proposed
change, the GMTC (as defined below) will be increased by the change, if any, to
the fixed price or the guaranteed maximum price, as applicable, associated with
such Change Order as set forth in the

 

12

--------------------------------------------------------------------------------


 

General Contractor’s analysis, and the Scheduled Completion Date shall be
extended as provided in the General Contractor’s analysis.  All such changes
shall be made in accordance with this Section 4.10, and, upon approval of a
Change Order by Landlord and Tenant, shall be considered, for all purposes of
this Lease, as part of the Final Plans and Specifications.

 

4.11                           Acquisition/Construction Loan.  Tenant shall have
the right to approve of the term sheet for Landlord’s acquisition loan and/or
construction loan obtained in connection with the Premises, which consent shall
not be unreasonably withheld, conditioned or delayed.  In addition, Tenant may
not withhold its consent to the term sheet for any acquisition loan and/or
construction loan that is on market terms and conditions.  If Tenant approves of
the term sheet for Landlord’s acquisition loan and/or construction loan, then
concurrently with the execution of the loan documents in connection therewith,
Landlord shall deliver to Tenant an officer’s certificate representing and
warranting that the economic terms contained in such loan documents are
consistent with those contained in the term sheet approved by Tenant, or any
variation shall again be submitted to Tenant for its approval as above provided.

 

5.                                       RENT.

 

5.1                                 Rental During Base Term.

 


(A)                                  TENANT SHALL PAY TO LANDLORD AS ANNUAL BASE
RENT FOR EACH YEAR DURING THE BASE TERM THE PRODUCT OF “ADJUSTED DEVELOPMENT
COSTS” MULTIPLIED BY NINE AND FIVE-TENTHS PERCENT (9.5%) (THE “INTEREST
FACTOR”).  ADJUSTED DEVELOPMENT COSTS SHALL BE THE LESSER OF (X) THE AGGREGATE
OF ESTIMATED TOTAL PROJECT COSTS AS SET FORTH IN THE FINAL BUDGET DESCRIBED IN
SECTION 4.3 HEREOF PREPARED BY LANDLORD (CONSISTENT WITH THE BUDGET PREPARED BY
THE GENERAL CONTRACTOR) ON A REASONABLE LINE ITEM BASIS, PLUS A FIVE PERCENT
(5%) CONTINGENCY, WHICH HAS BEEN APPROVED BY TENANT PURSUANT TO SECTION 4.3,
WITH INCREASES THERETO, IF ANY, AS EXPRESSLY PROVIDED IN THIS LEASE (THE “GMTC”)
AND (Y) THE ACTUAL TOTAL PROJECT COSTS.  “TOTAL PROJECT COSTS” MEANS THE
CONSTRUCTION AND ACQUISITION COSTS (INCLUDING THE COST OF THE CONSTRUCTION OF
THE FIRST THIRTY-FIVE DOLLARS ($35.00) OF THE TENANT IMPROVEMENTS) INCURRED IN
COMPLETING THE PREMISES, AND SHALL INCLUDE THE COST OF THE REAL PROPERTY AND THE
CONSTRUCTION OF THE BUILDING AND THE OTHER IMPROVEMENTS, ALL OF THE FOLLOWING,
AND ANY OTHER COSTS PRE-APPROVED BY TENANT IN WRITING:


 

(1)                                  THE COST OF THE REAL PROPERTY, WHICH IS
AGREED TO BE FOUR MILLION TWO HUNDRED EIGHT THOUSAND FOUR HUNDRED FORTY DOLLARS
($4,208,440.00);

 

(2)                                  ALL SUMS PAID OR TO BE PAID BY LANDLORD TO
THE GENERAL CONTRACTOR FOR CONSTRUCTION PURSUANT TO THE GENERAL CONTRACT AND ALL
CHANGE ORDERS IMPLEMENTED PURSUANT TO THE PROVISIONS OF SECTION 4.10 HEREOF
OTHER THAN FOR THE CONSTRUCTION OF THE TENANT IMPROVEMENTS;

 

(3)                                  FEES FOR, AND THE COST OF, PERMITS,
LICENSES, INSPECTIONS AND CERTIFICATES REQUIRED FOR THE CONSTRUCTION OF THE
BUILDING AND THE OTHER IMPROVEMENTS BY ANY GOVERNMENTAL AUTHORITY OR TO COMPLY
WITH WARRANTIES AND/OR GUARANTIES PAID BY LANDLORD;

 

(4)                                  FEES AND COSTS CHARGED BY LANDLORD’S
ARCHITECT, ENGINEERS AND OTHER CONSULTANTS WITH RESPECT TO THE CONSTRUCTION OF
THE BUILDING AND THE OTHER IMPROVEMENTS AND THE OBTAINING OF ENTITLEMENTS
RELATING THERETO;

 

13

--------------------------------------------------------------------------------


 

(5)                                  ALL INTEREST, POINTS, FEES AND COST
REIMBURSEMENTS PAID BY LANDLORD ON ITS ACQUISITION LOAN AND/OR CONSTRUCTION LOAN
FOR THE PERIOD BEFORE THE COMMENCEMENT DATE, THE PROCEEDS OF WHICH ARE USED FOR
THE ACQUISITION OF THE REAL PROPERTY AND/OR THE CONSTRUCTION OF THE BUILDING AND
THE OTHER IMPROVEMENTS (INCLUDING THE TENANT IMPROVEMENTS) INCLUDING ANY LOAN
FEES PAID AS A CONDITION TO OBTAINING ANY SUCH LOAN, APPRAISAL FEES,
DOCUMENTATION FEES AND THE LIKE; PROVIDED, HOWEVER, IN NO EVENT SHALL THE AMOUNT
OF INTEREST ON THE ACQUISITION LOAN OR CONSTRUCTION LOAN TO BE INCLUDED IN TOTAL
PROJECTS COSTS FOR ANY PERIOD OF TIME EXCEED THE AMOUNT OF INTEREST THAT WOULD
BE CALCULATED (A) ON THE OUTSTANDING PRINCIPAL AMOUNT DURING SUCH PERIOD OF TIME
AND (B) AT THE INTEREST RATE PAYABLE ON SUCH LOAN ON THE DATE THE DEED OF TRUST
SECURING SUCH LOAN IS RECORDED PLUS ONE PERCENT (1%);

 

(6)                                  THE COST OF ANY OFFSITE IMPROVEMENTS, OR
FEES IN LIEU THEREOF, REQUIRED BY LAW OR APPLICABLE GOVERNMENTAL AUTHORITY IN
CONNECTION WITH THE CONSTRUCTION OF THE BUILDING, THE IMPROVEMENTS AND THE
TENANT IMPROVEMENTS NOT MADE PURSUANT TO THE GENERAL CONTRACT, AND SPECIFICALLY
EXCLUDING ANY OFFSITE IMPROVEMENTS RELATED TO OR FAIRLY ALLOCABLE TO THE
CONSTRUCTION OR DEVELOPMENT OF ANY IMPROVEMENTS OR BUILDINGS OWNED BY LANDLORD
OR ITS AFFILIATES OTHER THAN THE PREMISES AND THE TENANT IMPROVEMENTS;

 

(7)                                  THE COST OF THE CONSTRUCTION OF UTILITIES
AND UTILITY HOOK-UP FEES, UNLESS PAID BY THE GENERAL CONTRACTOR PURSUANT TO THE
GENERAL CONTRACT;

 

(8)                                  THE COST OF THE TENANT IMPROVEMENTS UP TO A
MAXIMUM AMOUNT OF THIRTY-FIVE DOLLARS ($35.00) PER GROSS MEASURED SQUARE FOOT AS
PROVIDED IN SECTION 4.4 HEREOF;

 

(9)                                  BROKERAGE COMMISSION PAYABLE TO CB RICHARD
ELLIS INC. IN CONNECTION WITH THE EXECUTION OF THE LEASE IN AN AMOUNT EQUAL TO
FOUR PERCENT (4%) OF THE ANNUAL BASE RENT PAYABLE UNDER THIS LEASE FOR THE FIRST
FIVE (5) YEARS OF THE TERM AND TWO PERCENT (2%) OF THE ANNUAL BASE RENT PAYABLE
UNDER THIS LEASE FOR THE SECOND FIVE (5) YEARS OF THE TERM, AND A BROKERAGE
COMMISSION PAYABLE TO LANDLORD OR AN AFFILIATE OF LANDLORD IN CONNECTION WITH
THE EXECUTION OF THIS LEASE IN AN AMOUNT EQUAL TO TWO PERCENT (2%) OF THE ANNUAL
BASE RENT PAYABLE UNDER THIS LEASE FOR THE FIRST FIVE (5) YEARS OF THE TERM AND
ONE PERCENT (1%) OF THE ANNUAL BASE RENT PAYABLE UNDER THIS LEASE FOR THE SECOND
FIVE (5) YEARS OF THE TERM (IN BOTH INSTANCES, THE BROKERAGE COMMISSION SHALL BE
DETERMINED (AND FIXED) AT THE TIME THE FINAL BUDGET IS APPROVED BY TENANT
PURSUANT TO SECTION 4.3 BASED UPON THE ANNUAL BASE RENT THAT WOULD BE PAYABLE
PURSUANT TO SUCH FINAL BUDGET);

 

(10)                            A DEVELOPMENT FEE PAYABLE TO LANDLORD, IN AN
AMOUNT EQUAL TO THE DIFFERENCE OF:

 

(A)  FIVE PERCENT (5%) OF THE TOTAL PROJECT COSTS, EXCLUDING (I) THE AMOUNTS
DESCRIBED IN SECTIONS 5.1(A)(1), 5.1(A)(10) AND 5.1(A)(14) HEREOF, (II) THE
AMOUNTS DESCRIBED IN SECTION 5.1(A)(5) HEREOF (EXCEPT FOR THE “FINANCE (LOAN
FEE)” SHOWN IN THE BASELINE BUDGET ATTACHED HERETO AS EXHIBIT “G,” WHICH SHALL
BE INCLUDED IN TOTAL PROJECT COSTS FOR PURPOSES OF THIS SECTION 5.1(A(10))) AND
(III) THE BROKERAGE COMMISSION PAYABLE TO LANDLORD OR ITS AFFILIATE PURSUANT TO
SECTION 5.1(A)(9), IN EACH CASE AS SET FORTH IN THE FINAL BUDGET APPROVED BY
TENANT PURSUANT TO SECTION 4.3, LESS

 

(B) THE BROKERAGE COMMISSION PAID TO LANDLORD OR ITS AFFILIATE PURSUANT TO
SECTION 5.1(A)(9) ABOVE;

 

14

--------------------------------------------------------------------------------


 

(11)                            THE COST OF LANDSCAPING AND HARDSCAPE AS IS
SHOWN ON THE FINAL PLANS AND SPECIFICATIONS, AS MODIFIED BY ANY CHANGE ORDER
PURSUANT TO THE PROVISIONS OF SECTION 4.10 HEREOF, OR OTHERWISE APPROVED BY
TENANT, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED;

 

(12)                            ANY DUES OR ASSESSMENTS PAID BY LANDLORD TO ANY
OWNERS’ ASSOCIATION, INCLUDING VISTA OAKS BUSINESS PARK AND OAK RIDGE BUSINESS
CENTER, FOR THE PERIOD BETWEEN THE DATE LANDLORD ACQUIRES THE REAL PROPERTY AND
THE COMMENCEMENT DATE;

 

(13)                            THE COST OF ANY ENVIRONMENTAL ASSESSMENT
REQUESTED BY TENANT; AND

 

(14)                            THE COST OF THE TITLE INSURANCE POLICY TO BE
PROVIDED PURSUANT TO SECTION 18.19.

 


(B)                                 NOTWITHSTANDING THE FOREGOING, TOTAL PROJECT
COSTS SHALL NOT INCLUDE ANY OF THE FOLLOWING:


 

(1)                                  FINANCING COSTS AFTER THE COMMENCEMENT
DATE;

 

(2)                                  COSTS PAYABLE TO AFFILIATES OF LANDLORD TO
THE EXTENT THAT THEY ARE HIGHER THAN THE COSTS WOULD BE FOR INDEPENDENT THIRD
PARTIES PERFORMING THE SAME WORK;

 

(3)                                  COSTS THAT RESULT FROM THE NEGLIGENCE OR
WILLFUL MISCONDUCT OF LANDLORD OR ANY OF ITS AFFILIATES, EXCEPT FOR THE
NEGLIGENT FAILURE OF LANDLORD TO PREVENT TENANT OR ANY THIRD PARTY (OTHER THAN
LANDLORD’S CONTRACTORS AND CONSULTANTS) FROM TAKING ANY ACTION (“PASSIVE
NEGLIGENCE”);

 

(4)                                  COSTS THAT ARISE FROM ANY DAMAGE OR
DESTRUCTION TO THE BUILDING AND THE OTHER IMPROVEMENTS;

 

(5)                                  LANDLORD’S INTERNAL COSTS AND EXPENSES,
INCLUDING LANDLORD’S OVERHEAD;

 

(6)                                  TRAVEL COSTS FOR LANDLORD, ITS AFFILIATES
AND THEIR EMPLOYEES, OFFICERS, DIRECTORS, ETC.;

 

(7)                                  COSTS OF ENVIRONMENTAL ASSESSMENTS, UNLESS
REQUESTED BY TENANT, AND ABATEMENTS;

 

(8)                                  ANY AMOUNTS FOR WHICH ANY OTHER PERSON
REIMBURSES LANDLORD (INCLUDING, BUT NOT LIMITED TO, INSURANCE PROCEEDS,
CONDEMNATION PROCEEDS AND AMOUNTS REBATED TO LANDLORD BY ANY CONTRACTOR OR
CONSULTANT);

 

(9)                                  CHARITABLE OR POLITICAL CONTRIBUTIONS;

 

(10)                            ANY OTHER COST OR EXPENSE NOT REQUIRED FOR THE
CONSTRUCTION OR DEVELOPMENT OF THE BUILDING OR THE IMPROVEMENTS WHICH IS NOT
INCLUDED IN THE BUDGET APPROVED BY TENANT PURSUANT TO THE PROVISIONS OF SECTION
5.1(A) (IT IS NOT THE INTENT OF THIS PARAGRAPH (10)

 

15

--------------------------------------------------------------------------------


 

to limit the cost or expense of any item shown in the budget to the dollar
amount shown in the budget for such item);

 

(11)                            ADDITIONAL COSTS INCURRED AS A RESULT OF
LANDLORD’S FAILURE TO MAKE A PAYMENT ON A TIMELY BASIS TO ITS CONTRACTORS,
CONSULTANTS OR LENDERS;

 

(12)                            CONSTRUCTION COSTS FOR ITEMS OTHER THAN THOSE
SET FORTH IN THE FINAL PLANS AND SPECIFICATIONS OR A CHANGE ORDER APPROVED
PURSUANT TO THE PROVISIONS OF SECTION 4.10 HEREOF;

 

(13)                            LEGAL FEES INCURRED IN CONNECTION WITH
NEGOTIATIONS WITH TENANT AND SALARIES FOR LANDLORD’S EMPLOYEES;

 

(14)                            COSTS FOR PRE-EXISTING ENVIRONMENTAL CONDITIONS
AS SET FORTH IN SECTION 3.4 OF THIS LEASE;

 

(15)                            BONUSES OR OTHER SPECIAL COMPENSATION EXCEPT FOR
INCENTIVES SET FORTH IN THE GENERAL CONTRACT SUCH AS A SHARING OF ANY COST
SAVINGS BELOW THE GUARANTEED MAXIMUM PRICE;

 

(16)                            EXCESS COST OF CAUSING COMPLIANCE WITH
APPLICABLE LAWS AS PROVIDED IN SECTION 3.2(A) OF THIS LEASE;

 

(17)                            ANY MANAGEMENT FEE PAYABLE TO LANDLORD OR AN
AFFILIATE OF LANDLORD EXCEPT FOR THE DEVELOPMENT FEE PAYABLE PURSUANT TO CLAUSE
(10) OF SECTION 5.1(A) HEREOF;

 

(18)                            INSURANCE AND TAXES PAID BY TENANT PURSUANT TO
SECTION 5.8 HEREOF; AND

 

(19)                            ANY OTHER COST OR EXPENSE NOT SPECIFICALLY
IDENTIFIED IN CLAUSES (1) THROUGH (14) OF SECTION 5.1(A) ABOVE.

 


(C)                                  LANDLORD SHALL KEEP DETAILED AND ACCURATE
BOOKS AND RECORDS (INCLUDING FINANCIAL RECORDS) IN CONNECTION WITH THE
CONSTRUCTION OF THE PREMISES, AND IN ACCORDANCE WITH CUSTOMARY STANDARDS FOR
SIMILAR PROJECTS.  LANDLORD SHALL PROVIDE TO TENANT A SCHEDULE SHOWING THE
CALCULATION OF TOTAL PROJECT COSTS AND TENANT OR ITS ARCHITECTS OR OTHER AGENTS
SHALL HAVE THE RIGHT TO INSPECT AND AUDIT LANDLORD’S BOOKS AND RECORDS RELATING
THERETO, SO LONG AS TENANT REQUESTS SUCH INSPECTION OR AUDIT WITHIN ONE HUNDRED
TWENTY (120) DAYS AFTER RECEIPT FROM LANDLORD OF LANDLORD’S CALCULATION OF TOTAL
PROJECT COSTS.  TENANT SHALL PAY TO LANDLORD THE MONTHLY BASE RENT BASED UPON
LANDLORD’S CALCULATION OF TOTAL PROJECT COSTS BEGINNING WITH THE COMMENCEMENT
DATE.  IN THE EVENT THAT TENANT’S INSPECTION AND/OR AUDIT OF LANDLORD’S BOOKS
AND RECORDS DETERMINES THAT TOTAL PROJECT COSTS HAVE BEEN MISCALCULATED, (1)
THERE SHALL BE AN APPROPRIATE ADJUSTMENT OF MONTHLY BASE RENT PREVIOUSLY PAID
AND A PAYMENT BY EITHER LANDLORD TO TENANT OR TENANT TO LANDLORD OF THE AMOUNT
OF ANY OVERPAYMENT OR UNDERPAYMENT, AS THE CASE MAY BE AND (2) IF LANDLORD
OVERSTATED TOTAL PROJECT COSTS BY MORE THAN THREE PERCENT (3%), THEN LANDLORD
SHALL PAY ALL OF TENANT’S REASONABLE OUT-OF-POCKET COSTS OF ITS AUDIT OR
INSPECTION PLUS INTEREST ON EXCESS RENT PAID BY TENANT AT A RATE OF NINE AND
FIVE-TENTHS PERCENT (9.5%) PER ANNUM.  IF THE PARTIES ARE UNABLE TO AGREE UPON
AN ADJUSTED MONTHLY BASE RENT, THE PARTIES AGREE

 

16

--------------------------------------------------------------------------------


 

that arbitration shall constitute the exclusive remedy for settlement of any
such dispute.  If either Landlord or Tenant desires to exercise its right
pursuant to this paragraph, such party shall deliver written demand for
arbitration to the other party, setting out the basis for the controversy.  Any
arbitration proceeding undertaken pursuant to this paragraph shall be held in
front of a retired judge working with JAMS or another similar group, or if no
such groups exists, a single neutral arbitrator shall be chosen by mutual
agreement or, if the parties fail to agree, by the presiding judge of the San
Diego Superior Court upon ex parte application.  The arbitration shall take
place in San Diego, California.  The decision of the arbitrator shall be
conclusive, final and binding upon Landlord and Tenant.  Judgment upon the
decision of the arbitrator may be entered in any court of competent
jurisdiction.  The cost of such arbitration (including any attorneys’ fees
incurred therein) shall be borne by the losing party as determined by the
arbitrator.


 


(D)                                 THE ANNUAL BASE RENT (AND THEREBY THE
MONTHLY BASE RENT) THEN IN EFFECT SHALL BE INCREASED BY FIVE PERCENT (5%) ON THE
SECOND ANNIVERSARY OF THE COMMENCEMENT DATE, IF THE COMMENCEMENT DATE IS THE
FIRST DAY OF A CALENDAR MONTH OR IF NOT THE FIRST DAY OF A CALENDAR MONTH ON THE
SECOND ANNIVERSARY OF THE FIRST DAY OF THE CALENDAR MONTH FOLLOWING THE
COMMENCEMENT DATE, AND ON EACH SECOND ANNIVERSARY THEREAFTER DURING THE BASE
TERM.


 

5.2                                 Payment of Annual Base Rent.  Annual Base
Rent shall be paid in twelve (12) equal monthly installments (the “Monthly Base
Rent”).  The Monthly Base Rent shall be paid in advance on the first day of each
and every calendar month following the Commencement Date with appropriate
proration in the event of a partial month at the beginning of the Base Term.

 

5.3                                 Adjustment of Minimum Rent to Market.  The
Annual Base Rent (and thereby the Monthly Base Rent) payable for the First
Option Term and the Second Option Term shall be adjusted to the Fair Market
Rental of the Premises as of the commencement of the First Option Term and the
Second Option Term, as applicable, determined pursuant to this Section.  The
Annual Base Rent so determined shall then be divided by twelve (12) to arrive at
the Monthly Base Rent.  In the event Tenant exercises the First Option, Landlord
and Tenant shall attempt to arrive at the Fair Market Rental of the Premises no
later than four (4) months prior to the commencement of the First Option Term,
and in the event Tenant exercises the Second Option, Landlord and Tenant shall
attempt to arrive at the Fair Market Rental of the Premises no later than four
(4) months prior to the commencement of the Second Option Term (each an “Outside
Agreement Date”).  In the event that Landlord and Tenant cannot agree on such
Fair Market Rental prior to the applicable Outside Agreement Date, each party,
within fifteen (15) days after the applicable Outside Agreement Date, shall
select a certified MAI appraiser with at least five (5) years experience
appraising similar properties in San Diego County, California to attempt to
reach agreement as to the Fair Market Rental and shall advise the other party in
writing of the MAI appraiser so appointed by it.  If only one party appoints
such MAI appraiser, that MAI appraiser acting alone shall determine the Fair
Market Rental of the Premises.  In the event that the two (2) MAI appraisers are
so appointed and the two (2) MAI appraisers cannot agree on the Fair Market
Rental of the Premises within thirty (30) days after their appointment, the two
(2) MAI appraisers shall within ten (10) days thereafter appoint a third MAI
appraiser meeting the same minimum qualifications.  In the event that the two
(2) MAI appraisers cannot agree on the third MAI appraiser, either party, by
giving ten (10) days’ prior written notice to the other party, shall have the
right to apply to the presiding judge of the San Diego County Superior Court to
appoint the third MAI appraiser.  The three (3) MAI appraisers so appointed
shall independently determine the Fair Market Rental of the Premises within
sixty (60) days after the appointment of

 

17

--------------------------------------------------------------------------------


 

the third MAI appraiser.  The three (3) MAI appraisers shall meet and
simultaneously exchange their written appraisals.  If the high appraisal and the
low appraisal are each within ten percent (10%) of the middle appraisal, the
three (3) appraisals shall be averaged and such average shall be the Fair Market
Rental of the Premises.  In the event that either the high or low appraisal is
more than ten percent (10%) from the middle appraisal, the two (2) appraisals
that are within ten percent (10%) of each other shall be averaged and that
average shall be the Fair Market Rental of the Premises.  If the high and low
appraisal are both more than ten percent (10%) from the middle appraisal, the
middle appraisal shall be the Fair Market Rental of the Premises.  “Fair Market
Rental” means the rental rate that would be paid by a non-renewal tenant for a
lease having a five (5) year term, as reasonably extrapolated to the
commencement of the Option Term, on the terms and conditions contained in this
Lease.  Implicit in this definition is the consummation of a lease whereby:  (a)
lessor and lessee are typically motivated; (b) both parties are well informed or
well advised, and each is acting in what it considers its own best interest; (c)
a reasonable time is allowed for exposure of the Premises on the open market;
(d) landlord and tenant are not affiliated; (e) payment of rent is made in terms
of cash in U.S. dollars or in terms of financial arrangements comparable
thereto; and (f) the rent represents the normal consideration for the rental of
the property unaffected by special concessions granted by anyone associated with
the lease.  In making the determination, the appraiser or appraisers shall
consider rental comparables in the geographic area containing the Premises with
appropriate adjustment for the location and quality of the project, and all
other relevant criteria except as set forth in the next sentence, and included
among the criteria to be considered shall be the bi-annual increases in rent
specified in the last sentence of this Section.  The appraiser or appraisers
shall not attribute any factor for any tenant improvement allowances or
brokerage commissions, or lack thereof, in making its determination of Fair
Market Rental.  Each party shall pay the cost of the MAI appraiser appointed by
it and one-half (1/2) of the cost of the third MAI appraiser, if any.  In the
event that the new Annual Base Rent has not been determined as provided in this
Section 5.3 at the time that the First Option Term or Second Option Term, as
applicable, commences, Tenant shall pay as Monthly Base Rent an amount equal to
the amount of the immediately prior Monthly Base Rent payable hereunder until
the new Monthly Base Rent is determined.  When the new Monthly Base Rent is
determined, Tenant shall promptly pay to Landlord the excess due based on the
new Monthly Base Rent, if any, over the amounts previously paid by Tenant for
any prior month during the applicable Option Term.  The Annual Base Rent (and
thereby the Monthly Base Rent) determined for each of the two Option Terms shall
be increased by five percent (5%) at the beginning of the third (3rd) and fifth
(5th) years of each Option Term.

 

5.4                                 Governmental Restriction on Rent Increases. 
In the event that any governmental law, rule or regulation prohibits or
postpones, in whole or in part, any increase in the Annual Base Rent or other
sums payable by Tenant hereunder, then, and in either of such events, such
increase shall be made to the maximum extent permissible by law at the time or
times provided in this Lease, and/or at any time or times thereafter such
increase, or any portion thereof, may lawfully be made, and any such increase in
the Annual Base Rent, or any portion thereof, or other sums payable hereunder,
or portions thereof, the payment of which has been so prohibited or postponed,
shall thereafter become due and payable to the maximum extent and at the
earliest time or times permitted by law.

 

5.5                                 Payment of Rent.  All payments of Monthly
Base Rent and other sums owing by Tenant to Landlord shall be made by Tenant to
Landlord, without notice or demand and without offset or deduction, at such
place as Landlord may from time to time designate to Tenant in

 

18

--------------------------------------------------------------------------------


 

writing.  Until changed by written notice to Tenant, Monthly Base Rent and such
other sums to be paid by Tenant to Landlord shall be paid to Landlord at the
address of Landlord set forth in Paragraph 12 of the Fundamental Lease
Provisions.

 

5.6                                 Net Rent.  It is the intention of the
parties that the Annual Base Rent herein specified shall be net to Landlord
during the Term of this Lease.

 

5.7                                 Tenant Improvement Rent.  In the event that
the cost of the Tenant Improvements as requested by Tenant in writing exceeds
Thirty-Five Dollars ($35.00) per gross measured square foot and Tenant does not
elect to fund such additional Tenant Improvement Costs with its own funds or pay
such excess to Landlord as provided in Section 4.4 hereof, Tenant shall pay to
Landlord as additional rent the excess cost thereof up to a maximum of an
additional Ten Dollars ($10.00) per gross measured square foot amortized over
the fifteen (15) year Base Term at an interest rate of nine percent (9%) per
annum, compounded monthly (the “Tenant Improvement Rent”).  The Tenant
Improvement Rent shall be paid in advance, without deduction or offset, on the
first day of each calendar month during the Base Term.  The Tenant Improvement
Rent shall terminate at the end of the Base Term even if an Option is exercised
and the Term is extended.

 

5.8                                 Additional Rent.  Tenant shall reimburse
Landlord for the insurance premiums incurred by Landlord with respect to
providing insurance described in Section 7.3 and shall pay as and when due all
real property taxes and assessments on the Premises for the period between the
date Landlord acquires the Real Property and the Commencement Date.  All taxes,
charges, costs and expenses which Tenant is required to pay hereunder (whether
to be paid to Landlord or a third party), together with all interest and
penalties that may accrue thereon in the event of Tenant’s failure to pay such
amounts, and all damages, costs and expenses which Landlord may incur by reason
of any default of Tenant, or failure on Tenant’s part to comply with the terms
of this Lease, shall be deemed to be additional rent and, in the event of
non-payment by Tenant, Landlord shall have all rights and remedies with respect
thereto as Landlord has for the non-payment of Monthly Base Rent.

 

5.9                                 Lump Sum Rent.  As additional rent hereunder
(in addition to the Annual Base Rent), Tenant agrees to pay to Landlord on the
Commencement Date an initial payment of rent (the “Lump Sum Rent”) equal to (a)
forty percent (40%) of the sum of the “Adjusted Base Rent,” “Adjusted Property
Taxes” and “Adjusted Insurance Premiums” for the period between the “Termination
Date” and February 20, 2008, less (b) if Tenant vacates all or a portion of
2980, 2985 or 3105 Scott Street, Vista, California early as set forth in Section
5 of the Termination Agreement, the amount of any rent, real property taxes and
insurance premiums paid by a tenant, licensee or other occupant or user of all
or a portion of 2980, 2985 or 3105 Scott Street (a “New Tenant”) to Landlord
under a new lease, license agreement or other agreement providing for the use or
occupancy (“Occupancy Agreement”) of all or a portion of 2980, 2985 or 3105
Scott Street for the period before the Termination Date.  For purposes of this
calculation, “Adjusted Base Rent” means the minimum monthly rent that would be
paid under the “2985 and 3105 Scott Sublease” and the “2980 Scott Sublease” from
the Termination Date through and including February 20, 2008 based on the
minimum monthly rent in effect on the Termination Date, increased by two percent
(2%) on every September 21 thereafter.  For purposes of this calculation,
“Adjusted Property Taxes” means the taxes, assessments, license fees and other
charges payable on personal property and real property taxes and general and
special assessments payable on the real property and improvements under the
“2985 and 3105 Scott Street Sublease” and the “2980 Scott Sublease” from the
Termination Date through February 20,

 

19

--------------------------------------------------------------------------------


 

2008 (with appropriate prorations) based on the amount of annual real property
taxes in effect immediately prior to the Termination Date and, in the case of
real property taxes, increased by two percent (2%) on July 1 of each year
thereafter.  For purposes of this calculation, “Adjusted Insurance Premiums”
means the insurance premiums payable for the insurance required to be carried by
the subtenant under the “2985 and 3105 Scott Sublease” and the “2980 Scott
Sublease” for the one (1) year period before the Termination Date.  Any “free
rent” payable under an Occupancy Agreement shall be amortized equally over the
base term (but not any option term) of any such Occupancy Agreement.  Landlord
agrees that rental increases, if any, shall be commercially reasonable such that
an artificially low rent is not charged during the portion of the term of the
Occupancy Agreement prior to the Termination Date and an artificially high rent
is charged for the period after the Termination Date.  As used herein the terms
“2985 and 3105 Scott Sublease” and the “2980 Scott Sublease” shall have the
meanings given to them in the Termination Agreement.  The term “Termination
Date” means the later of the Commencement Date of this Lease or the date that
Tenant vacates 2980, 2985 and 3105 Scott Street and leaves the buildings in
broom-clean and good condition as described in Section 5 of the Termination
Agreement.

 

6.                                       ALTERATIONS, MAINTENANCE AND REPAIRS.

 

6.1                                 By Landlord.  In addition to and without
limiting the generality of the warranties and agreements of Landlord contained
elsewhere in this Lease, including any express or implied warranties of
construction or condition by Landlord,  Landlord shall, at its sole cost and
expense, be responsible for parking lot replacement (as opposed to maintenance
and repair of the parking lot such as slurry coating and restriping which shall
be the responsibility of Tenant as provided in Section 6.2 hereof) and repairs
to or replacement of the structural components of the Building and load bearing
walls, unless such repairs or replacement are caused by the acts of Tenant or
those acting under Tenant.  In addition, Landlord shall be responsible for
replacement of the roof, which replacement will be required if the roof needs
repair and cannot be repaired other than at a cost which is in excess of fifty
percent (50%) of the cost of replacing the roof.  Except as expressly provided
in this Section 6.1, Tenant agrees that Landlord is to have no responsibility or
obligation for the maintenance or repair of the Premises, including the Building
and any other Improvements located on the Real Property.  Tenant waives the
right to repair the Building and/or other Improvements at the expense of
Landlord under any applicable laws including, without limitation, Sections 1941
and 1942 of the California Civil Code.

 

6.2                                 By Tenant.  Except as expressly provided in
Section 6.1 and subject to any express or implied warranties of construction or
condition by Landlord, Tenant agrees, at the expense of Tenant, to maintain the
Premises, including the Real Property, the Building and the other Improvements
(including parking areas, driveways and landscaping), in good condition and
repair throughout the Term of this Lease.  Except as expressly provided in
Section 6.1, Tenant shall be responsible for repair of the roof, including
taking all customary, reasonable and necessary actions required under any
warranty applicable to the roof in order to maintain the warranty in full force
and effect.  If Tenant fails to take the customary, reasonable and necessary
actions to keep the warranty in effect, Tenant shall be responsible for any
replacement of the roof that would have been covered by the warranty. 
Notwithstanding the foregoing, if any item for which Tenant otherwise is
responsible needs repair and such item cannot be repaired other than at a cost
which is in excess of fifty percent (50%) of the cost of replacing such item,
then Tenant shall have the right to replace such item (the “Replacement
Standard”).  Prior to commencing

 

20

--------------------------------------------------------------------------------


 

such replacement, Tenant shall provide Landlord with written notice and
documentation confirming such cost. Landlord may object to such replacement only
in writing.  If the Landlord so objects in writing within ten (10) Business Days
of receipt of such notice to the replacement, the parties agree that Tenant may
nonetheless replace the item and that arbitration shall constitute the exclusive
remedy for settlement of any such dispute.  The cost of any such replacement
shall be prorated between Landlord and Tenant based upon the useful life of the
replaced item, with Tenant responsible for the useful life of the item during
the term of the Lease unless the arbitrator determines that, based on the
Replacement Standard, Tenant should have repaired such item rather than
replacing it.  Within ten (10) Business Days of a written request from Tenant,
Landlord shall be obligated to reimburse Tenant, for the cost of the replaced
item times a fraction the numerator of which is the useful life of such replaced
item less the remaining Term of this Lease and the denominator of which is the
useful life of such replaced item.

 

If either Landlord or Tenant desires to exercise its arbitration right pursuant
to the preceding paragraph, such party shall deliver written demand for
arbitration to the other party, setting out the basis for the controversy.  Any
arbitration proceeding undertaken pursuant to this paragraph shall be held in
front of a retired judge working with JAMS or, if JAMS no longer exists, another
similar group, or if no such groups exists, a single neutral arbitrator shall be
chosen by mutual agreement or, if the parties fail to agree, by the presiding
judge of the San Diego Superior Court upon ex parte application.  The
arbitration shall take place in San Diego, California.  The decision of the
arbitrator shall be conclusive, final and binding upon Landlord and Tenant. 
Judgment upon the decision of the arbitrator may be entered in any court of
competent jurisdiction.  The cost of such arbitration (including any attorneys’
fees incurred therein) shall be borne by the losing party as determined by the
arbitrator.

 

6.3                                 Waiver as to Repairs.  Tenant hereby
expressly waives any right or privilege under statute or, except as expressly
provided herein, otherwise to require that repairs be performed by Landlord or
at the expense of Landlord.

 

6.4                                 Alterations.  Tenant shall have the right,
at its expense, to make alterations (the “Alterations”) to the Premises so long
as such Alterations do not materially adversely affect the value of the Premises
and so long as all necessary governmental approvals and permits are obtained and
all necessary approvals under any recorded document are obtained.  All
Alterations shall be constructed by a licensed general contractor and shall be
constructed in accordance with plans and specifications prepared by a licensed
architect.  Any Alterations during the last two (2) years of the Base Term or
any Option Term shall require the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed.  Any
Alternations not permitted by this Section shall require the prior written
approval of Landlord, which Landlord may withhold in its sole discretion, except
as expressly provided above.  As to any Alteration affecting the structure of
the Building, Tenant shall deliver “as-built” plans therefor to Landlord within
thirty (30) days following completion.  Upon request of Landlord, Tenant shall,
at its sole cost and expense, remove any Alterations by the later of (a) the
expiration or sooner termination of the Term of this Lease or (b) thirty (30)
days following Landlord’s written request, which request may be given only
before, or within thirty (30) days after, the expiration or sooner termination
of the Term of this Lease.  Tenant shall have the right to request in writing
that Landlord notify Tenant in writing within fifteen (15) days of Tenant’s
written request, accompanied by a description of the alterations and plans and
specifications therefor as to whether or not Landlord will require Tenant to
remove the proposed Alterations.

 

21

--------------------------------------------------------------------------------


6.5                                 Mechanic’s Liens.  Tenant agrees that it
will pay or cause to be paid all costs for work done by it or caused to be done
by it on the Premises of a character that may result in liens on Landlord’s or
Tenant’s estate therein, and Tenant will keep the Premises free and clear of all
mechanic’s liens or other liens on account of work done or alleged to have been
done by or for Tenant or persons claiming under it, expressly excluding any such
liens resulting from the construction of the Building, the Improvements or the
Tenant Improvements or any other work done by Landlord.  Landlord and its
representatives shall have the right to post and keep posted on the Premises
such notices as Landlord may deem necessary for the protection of its interest
in the Premises during the period that any work is being performed that might
result in a lien being filed against the Premises.  At least twenty (20) days
prior to Tenant’s placing any materials upon the Premises or causing any labor
or work of construction of any Alterations, additions or improvements or repairs
having a cost in excess of Twenty-Five Thousand Dollars ($25,000.00) to be
performed, Tenant shall deliver to Landlord notification thereof specifying the
nature and location of the intended work and the expected date of commencement
thereof, and Landlord shall have the right to post Notices of Non-Responsibility
on the Premises relating to the intended work.  All construction to be performed
by Tenant or performed by or under Tenant shall be performed without cost or
expense to Landlord.  Notwithstanding the above, Tenant may contest the validity
of any such mechanic’s lien claim filed against the Premises or Landlord’s
estate therein, provided that in such event Tenant shall first notify Landlord
and, if requested by Landlord, shall, within ten (10) days of the Landlord’s
request, cause such lien to be bonded in the manner authorized by law so as to
release from such lien the real property or interest therein subject thereto.

 

7.                                       INSURANCE AND INDEMNITY.

 

7.1                                 Indemnity.

 

(a)                                  Prior to the Commencement Date, Landlord
shall not be liable for, and Tenant shall indemnify, defend and hold Landlord
harmless against, any and all claims, demands, liabilities and/or obligations
resulting from or arising out of any loss, damage or injury to the property or
person of any person whomsoever, at any time occasioned by or arising out of
Tenant’s actual negligence or willful misconduct, or the actual negligence or
willful misconduct of anyone acting on Tenant’s behalf or at Tenant’s request,
on or at the Premises.  From and after the Commencement Date, Landlord shall not
be liable for, and Tenant shall indemnify, defend and hold Landlord harmless
against, any and all claims, demands, liabilities and/or obligations resulting
from or arising out of any loss, damage or injury to the property or person of
any person whomsoever, at any time occasioned by or arising out of (a) any act
or omission of Tenant or of anyone holding under Tenant, (b) the occupancy of
the Premises or use of the Premises or any part thereof including the Building
and other Improvements by or under Tenant or (c) by reason of any defects in
material or workmanship incorporated into, or defects in the design of, any
Alterations constructed by Tenant during the Term of this Lease. 
Notwithstanding the foregoing, Tenant shall not be required to indemnify
Landlord for any claims that result from Landlord’s negligence or willful
misconduct, except for Passive Negligence, or that of anyone acting on
Landlord’s behalf or at Landlord’s request (including Landlord’s contractors,
consultants, agents, employees and officers).

 

(b)                                 Subject to the provisions of Section 4.7,
Tenant shall not be liable for, and Landlord shall indemnify, defend and hold
Tenant harmless against, any and all claims,

 

22

--------------------------------------------------------------------------------


 

demands, liabilities and/or obligations resulting from or arising out of any
loss, damage or injury to the property or person of any person whomsoever, at
any time occasioned by or arising out of (a) Landlord’s negligence or willful
misconduct, other than Passive Negligence, or the negligence or willful
misconduct of anyone acting on Landlord’s behalf, other than Passive Negligence,
or at Landlord’s request (including Landlord’s contractors, consultants, agents,
employees and officers), on or at the Premises or (b) any work or things done on
the Premises by Landlord or by anyone acting on Landlord’s behalf or at
Landlord’s request (including Landlord’s contractors, consultants, agents,
employees and officers), in connection with the Premises and any work to be done
on the Premises by Landlord.

 

(c)                                  The foregoing indemnities are in addition
to those provided for in Section 3.3 and 3.4 of this Lease.

 

7.2                                 Insurance.  Tenant agrees, as additional
rent:

 


(A)                                  TENANT SHALL PROCURE AND MAINTAIN DURING
THE TERM OF THIS LEASE A POLICY OR POLICIES OF COMPREHENSIVE PUBLIC LIABILITY
AND PROPERTY DAMAGE INSURANCE IN A GOOD AND SOLVENT INSURANCE COMPANY OR
COMPANIES FOR THE BENEFIT OF TENANT, LANDLORD AND LANDLORD’S LENDER AND OTHER
PARTIES WITH AN INSURABLE INTEREST THAT MAY BE DESIGNATED BY LANDLORD OR TENANT
AND UNDER AND BY THE TERMS OF WHICH LANDLORD AND SUCH OTHER DESIGNATED PARTIES
ARE PROTECTED FROM AND INSURED AGAINST LIABILITY ARISING OUT OF OR IN CONNECTION
WITH THE USE OF OR OPERATIONS ON OR FROM THE PREMISES, THE BUILDING OR OTHER
IMPROVEMENTS OR ON, IN OR ABOUT ADJOINING SIDEWALKS AND PASSAGEWAYS DURING THE
TERM HEREOF.  THE LIMITS OF LIABILITY ON ANY POLICY OF PUBLIC LIABILITY
INSURANCE SHALL NOT BE LESS THAN FIVE MILLION DOLLARS ($5,000,000.00) COMBINED
SINGLE LIMIT PER OCCURRENCE AND IN THE AGGREGATE.  SUCH POLICY SHALL BE WRITTEN
AS A PRIMARY POLICY AND NOT CONTRIBUTORY WITH OR IN EXCESS OF ANY POLICY WHICH
LANDLORD AND THE OTHER INSUREDS MAY CARRY AND SHALL COVER AND INSURE LANDLORD,
ITS SHAREHOLDERS, DIRECTORS, OFFICERS, PARTNERS AND MEMBERS, AND LANDLORD’S
LENDER AND ANY OTHER PARTY DESIGNATED BY LANDLORD, AS ADDITIONAL INSUREDS.  SAID
INSURANCE SHALL BE WRITTEN ON AN OCCURRENCE BASIS.  NOTHING CONTAINED HEREIN
SHALL PROHIBIT TENANT FROM PROVIDING THE INITIAL ONE MILLION DOLLARS
($1,000,000.00) IN COVERAGE BY WAY OF PRIMARY COVERAGE AND THE SECOND FOUR
MILLION DOLLARS ($4,000,000.00) IN COVERAGE BY WAY OF UMBRELLA COVERAGE.  ANY
UMBRELLA COVERAGE THAT IS PROVIDED UNDER A “BLANKET” POLICY MUST CONTAIN A
SPECIFIC ALLOCATION OF AT LEAST FOUR MILLION DOLLARS ($4,000,000.00) TO THE
PREMISES.  LANDLORD PERIODICALLY, BUT NOT MORE OFTEN THAN EVERY FIVE (5) YEARS,
SHALL HAVE THE RIGHT TO ADJUST SUCH MINIMUM POLICY LIMITS TO MAKE SAME
CORRESPOND WITH THAT WHICH LANDLORD REASONABLY DETERMINES IS THEN COMMERCIALLY
REASONABLE FOR THE GEOGRAPHIC AREA CONTAINING THE PREMISES.  IN THE EVENT THAT
LANDLORD REQUESTS AN INCREASE IN THE POLICY LIMITS BASED UPON WHAT IT BELIEVES
IS COMMERCIALLY REASONABLE AND TENANT DISPUTES SUCH REQUEST, SUCH MATTER SHALL
BE DETERMINED BY ARBITRATION IN THE COUNTY OF SAN DIEGO, STATE OF CALIFORNIA
PURSUANT TO THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION.

 


(B)                                 TENANT SHALL PROCURE AND MAINTAIN THROUGHOUT
THE TERM OF THIS LEASE INSURANCE UPON THE BUILDING AND OTHER IMPROVEMENTS,
INCLUDING THE VALUE OF ALL ADDITIONS, ALTERATIONS, REPLACEMENTS AND REPAIRS
THERETO, BY WHOMEVER MADE, AS WELL AS THE MACHINERY, EQUIPMENT AND THEIR SYSTEMS
FORMING A PART THEREOF, AGAINST LOSS OR DAMAGE BY ANY HAZARD INSURED UNDER A
SO-CALLED ALL RISK POLICY, INCLUDING FIRE AND EXTENDED COVERAGE INSURANCE, AND
SUCH ADDITIONAL INSURANCE AS WOULD CUSTOMARILY BE CARRIED BY OWNERS OF SIMILAR
BUILDINGS IN THE SAME LOCALE AS THE BUILDING, AND IN ALL EVENTS INCLUDING
INSURANCE AGAINST EARTHQUAKE, COLLAPSE, VANDALISM, WATER DAMAGE AND SPRINKLER
LEAKAGE, AND BOILER AND MACHINERY INSURANCE, IN AN

 

23

--------------------------------------------------------------------------------


 

amount equal to not less than one hundred percent (100%) of the full replacement
cost of the Building (excluding cost of excavations, foundations, footings,
underground pipes, conduits, flues and drains) without diminution of such
insurance for depreciation or obsolescence.  Said policies shall include a one
(1) year rental loss endorsement in favor of Landlord.  The policies evidencing
such insurance shall name Landlord and, at Landlord’s request, Landlord’s lender
as loss payee(s).  The policies shall contain an endorsement waiving any right
of subrogation against Landlord.  The foregoing policies shall contain an
agreed-amount clause waiving coinsurance and Tenant shall annually update the
amount of insurance coverage and arrange to continue the agreed-amount clause. 
Any such policies shall provide that any loss shall be paid to Landlord and any
other loss payee notwithstanding any act of negligence of Tenant which may
otherwise result in a forfeiture of such insurance.  The foregoing policies
shall also contain, to the extent available, endorsements providing coverage for
demolition costs, increased cost of construction, and contingent liability from
operation of building laws.

 


(C)                                  TENANT SHALL PROCURE AND MAINTAIN DURING
THE TERM OF THIS LEASE ANY OTHER INSURANCE COVERAGE REASONABLY AND CUSTOMARILY
REQUIRED BY LANDLORD’S LENDER.

 


(D)                                 TENANT SHALL PROCURE AND MAINTAIN DURING THE
TERM OF THIS LEASE WORKERS’ COMPENSATION INSURANCE AS REQUIRED BY LAW.

 


(E)                                  TENANT SHALL DELIVER TO LANDLORD POLICIES
EVIDENCING THE INSURANCE PROCURED BY TENANT REQUIRED UNDER THE TERMS HEREOF, OR
TO DELIVER IN LIEU THEREOF CERTIFICATES OF COVERAGE FROM THE INSURANCE COMPANY
OR COMPANIES WRITING SAID POLICY OR POLICIES OF INSURANCE, WHICH CERTIFICATES
SHALL, AMONG OTHER THINGS, DESIGNATE THE COMPANY WRITING THE SAME, THE NUMBER,
AMOUNT AND PROVISIONS THEREOF.

 


(F)                                    ALL INSURANCE POLICIES SHALL CONTAIN A
PROVISION THAT SAID POLICIES SHALL NOT BE CANCELLED OR TERMINATED WITHOUT
PROVIDING THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE FROM THE INSURANCE COMPANY TO
LANDLORD AND THE OTHER NAMED INSUREDS OR LOSS PAYEES AND THE CERTIFICATE OR
POLICY REQUIRED BY PARAGRAPH (E) ABOVE SHALL SO PROVIDE.  TENANT AGREES THAT
PRIOR TO EXPIRATION OF ANY INSURANCE POLICY, TENANT WILL DELIVER TO LANDLORD AND
ANY OTHER NAMED INSUREDS OR LOSS PAYEES DESIGNATED BY LANDLORD WRITTEN
NOTIFICATION IN THE FORM OF A RECEIPT OR OTHER SIMILAR DOCUMENT FROM THE
APPLICABLE INSURANCE COMPANY THAT SAID POLICY OR POLICIES HAVE BEEN RENEWED OR
DELIVER CERTIFICATES OF COVERAGE FOR THE INSURANCE REQUIRED BY THIS ARTICLE FROM
ANOTHER GOOD AND SOLVENT INSURANCE COMPANY MEETING THE REQUIREMENTS OF THIS
SECTION.

 


(G)                                 TENANT SHALL PAY ANY AND ALL PREMIUMS OR
OTHER EXPENSES IN CONNECTION WITH THE FURNISHING OF THE INSURANCE BY TENANT AS
HEREIN PROVIDED.

 


(H)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 7.2, TENANT’S OBLIGATIONS TO CARRY LIABILITY INSURANCE
PROVIDED FOR HEREIN MAY BE BROUGHT WITHIN THE COVERAGE OF A BLANKET POLICY OR
POLICIES OF INSURANCE CARRIED AND MAINTAINED BY TENANT; PROVIDED, HOWEVER,
LANDLORD, LANDLORD’S LENDER AND THE OTHER PARTIES DESIGNATED BY LANDLORD SHALL
BE NAMED AS ADDITIONAL INSUREDS THEREUNDER, THE COVERAGE AFFORDED LANDLORD AND
THE OTHER NAMED INSUREDS WILL NOT BE REDUCED OR DIMINISHED BY REASON OF THE USE
OF SUCH BLANKET POLICY OF INSURANCE AND SAID POLICY OF INSURANCE OTHERWISE SHALL
SATISFY THE REQUIREMENTS OF THIS SECTION 7.2 APPLICABLE TO LIABILITY INSURANCE.

 

24

--------------------------------------------------------------------------------


 


(I)                                     TENANT SHALL NOT USE, OR CONDUCT ANY
ACTIVITY ON, THE PREMISES, WHICH MAY BE PROHIBITED BY THE ALL RISK INSURANCE.

 


(J)                                     IF TENANT SHALL FAIL TO TIMELY PROCURE
ANY POLICY REQUIRED TO BE MAINTAINED BY TENANT HEREUNDER, OR RENEWAL THEREOF, OR
TO EVIDENCE THE PROCUREMENT OR RENEWAL THEREOF BY DELIVERY OF THE CERTIFICATES
OR RENEWAL NOTIFICATIONS REQUIRED BY THIS SECTION 7.2, LANDLORD MAY (BUT IT IS
NOT REQUIRED TO), AFTER HAVING GIVEN NOT LESS THAN THREE (3) DAYS’ PRIOR WRITTEN
NOTICE TO TENANT, PROCURE SUCH INSURANCE AND CHARGE THE COST THEREOF TO TENANT
AS ADDITIONAL RENTAL PAYABLE IN FULL ON THE NEXT RENT PAYMENT DATE.

 


(K)                                  TENANT SHALL NOT DO OR PERMIT TO BE DONE
ANYTHING WHICH SHALL INVALIDATE THE INSURANCE POLICIES TO BE MAINTAINED BY
TENANT HEREUNDER.

 


(L)                                     ALL POLICIES OF INSURANCE TO BE PROVIDED
FOR BY TENANT PURSUANT TO THIS SECTION SHALL BE ISSUED BY COMPANIES WITH A
BEST’S RATING OF A-IX OR BETTER OR, IF BEST’S GUIDE IS NO LONGER PUBLISHED, SUCH
POLICIES SHALL BE ISSUED BY COMPANIES WITH A SUBSTANTIALLY SIMILAR OR BETTER
RATING IN ANY COMPARABLE GUIDE AND THAT ALL SUCH INSURANCE COMPANIES ARE
QUALIFIED TO TRANSACT BUSINESS IN THE STATE OF CALIFORNIA.

 


(M)                               LANDLORD SHALL NOT BE LIABLE FOR AND TENANT
HEREBY WAIVES ANY AND ALL CLAIMS OR CAUSES OF ACTION AGAINST LANDLORD FOR
DAMAGES TO THE BUILDING OR OTHER IMPROVEMENTS AND/OR ANY PROPERTY UPON THE
PREMISES RESULTING FROM A CASUALTY OF THE TYPE TO BE COVERED BY THE INSURANCE TO
BE PROVIDED; PROVIDED, HOWEVER, THAT THE TERMS OF THIS SUBSECTION (M) SHALL NOT
AFFECT TENANT’S RIGHTS TO TERMINATE THIS LEASE PURSUANT TO THE TERMS OF ARTICLE
11 BELOW.

 


(N)                                 ALL INSURANCE TO BE PROVIDED UNDER THIS
SECTION, AND THE PREMIUMS THEREFOR, SHALL BE DEEMED ADDITIONAL RENT.

 

7.3                                 Landlord’s Insurance.  During construction
of the Building and other Improvements, Landlord shall purchase and maintain,
subject to reimbursement by Tenant for the cost thereof pursuant to Section 5.8
hereof, Builder’s Risk coverage with an admitted carrier with a Best’s rating of
A-IX or better.  The property insurance shall be written in the amount of
initial contract sum, plus value of subsequent contract modifications and cost
of materials supplied or installed by others, comprising total value for the
entire project at the site on a replacement cost basis and subject to a maximum
deductible of Twenty-Five Thousand Dollars ($25,000.00).  Such insurance should
also include coverage for property in transit and property at temporary
locations.  The property portion of such insurance shall be written on an “all
risk” or equivalent policy form and shall include, without limitation, insurance
against the perils of fire (with extended coverage) and physical loss or damage
including theft, vandalism, malicious mischief, terrorism, collapse, windstorm,
boiler and machinery perils, false work, testing and startup and debris removal
including demolition occasioned by enforcement of any applicable legal
requirements and shall cover reasonable compensation for an architect’s and
contractor’s services and expenses required as a result of such insured loss.

 

8.                                       TAXES.

 

8.1                                 Personal Property Taxes.  Tenant agrees to
pay, as additional rent and prior to delinquency, all taxes levied upon personal
property, including trade fixtures and equipment, which is kept on or about the
Premises by or under Tenant.

 

25

--------------------------------------------------------------------------------


 

8.2                                 Real Property Taxes.  Tenant agrees to pay,
as additional rent, all real property taxes and assessments levied or assessed
against the Premises, including the Real Property, the Building and the other
Improvements, applicable to any period from and after the Commencement Date and
continuing through the end of the Term of the Lease.  Any real property tax or
assessment relating to a fiscal period, a part of which precedes the
Commencement Date or continues beyond the end of the Term of the Lease, shall be
prorated so Tenant shall pay only that portion thereof which relates to the
portion of the subject tax period commencing with the Commencement Date and
ending on the expiration or sooner termination of the Term of this Lease.

 

Tenant further agrees to pay any tax or excise on rent or any other tax, however
described, that is levied or assessed by the State of California, or any
political subdivision thereof, against Landlord on account of or measured by the
rentals and/or other charges payable to or for the benefit of Landlord
hereunder.  If under the laws of the State of California, or any political
subdivision thereof, at any time during the term hereof, the methods of taxation
shall be altered so as to impose in lieu of current methods of assessments and
taxation, in whole or in part, taxes based on other standards, or in lieu of any
increase therein, such taxes shall be deemed to be a tax levied or assessed upon
the Premises for the purposes of this Lease.  Nothing herein contained, however,
shall obligate Tenant to pay any income, inheritance, estate, gift, succession,
sales, use, or a transfer tax of Landlord, nor shall Tenant be deemed obligated
to pay any personal property, corporation, franchise, payroll, excess profits,
excise, or privilege tax which may be assessed or levied against Landlord.

 

Landlord shall cause the tax bill to be mailed directly by the tax assessor to
Tenant, and Tenant shall pay the real property taxes and assessments directly to
the taxing authority at least ten (10) days prior to delinquency and
concurrently provide Landlord with evidence of payment in a form reasonably
satisfactory to Landlord.  If required by Landlord’s lender, Tenant shall also
provide evidence of payment to Landlord’s lender as required by the loan
documents.

 

8.3                                 Contest.  Landlord agrees that Tenant shall
have the right, at Tenant’s sole cost and expense, to contest in good faith the
legality or validity of any of the taxes, assessments, levies or other public
charges to be paid by Tenant hereunder, but such right shall not be deemed or
construed in any way as relieving or modifying or extending Tenant’s covenant to
pay any such obligation at the time and in the manner as in this Lease
provided.  Landlord shall, upon request, join in any such proceeding if Tenant
determines that it shall be necessary or convenient for Landlord to do so in
order for Tenant to prosecute properly such proceedings, but Landlord shall not
be subject to any liability for the payment of any cost or expenses in
connection with any such proceeding brought by Tenant.  Tenant hereby covenants
to indemnify and save Landlord and the Premises harmless from any such costs and
expenses.

 

9.                                       UTILITIES; ASSOCIATION DUES AND
ASSESSMENTS.

 

9.1                                 Utilities.  Tenant shall, at Tenant’s sole
cost and expense, pay directly, but as additional rent, for all water, gas,
power, electric current and all other utilities used by or supplied to Tenant,
the Premises or the Improvements during the Term of this Lease.

 

9.2                                 Association Dues and Assessments.  Tenant
shall, pay directly, but as additional rent, all dues and assessments payable to
any owners association of which the Real Property is a

 

26

--------------------------------------------------------------------------------


 

part as of the date hereof including but not limited to the Vista Oaks Business
Park and Oak Ridge Business Center.

 

10.                                 SIGNS.  Tenant shall have the exclusive
right, but not the obligation, to install building-top signage, monument signage
and wayfinding signage all in accordance with the rules and regulations of the
City of Vista.  Prior to installing any signs, Tenant, at its sole cost and
expense, shall obtain all necessary governmental approvals and permits relating
to same.  Any signs shall be subject to any recorded restrictions relating
thereto in effect as of the date of this Lease.

 

11.                                 CASUALTY DAMAGE.  In the event the whole or
any part of the Building and/or other Improvements shall be damaged or destroyed
by fire or other casualty, damage or action of the elements, at any time during
the Term of this Lease, Tenant shall with all due diligence repair, restore and
rebuild the Building and/or other Improvements as close as possible to the same
plan and design as existed immediately prior to such damage or destruction
(subject to such changes as may be required by any local governmental
authorities as a condition to obtaining necessary permits to rebuild), and to
the same condition that existed immediately prior to such damage.  In the event
of any restoration or reconstruction pursuant to this Article, any insurance
proceeds available in consequence of such damage shall be made available to
Tenant for said purpose and Landlord shall release any right it has to such
insurance proceeds.  Prior to any such restoration and reconstruction as herein
provided, the drawings and specifications therefor shall be submitted to
Landlord for its approval and to any other necessary party for its approval
under any document of record as of the date of the recordation of the Memorandum
of Lease for its approval.  Landlord agrees that its approval of such drawings
and specifications shall not be unreasonably withheld, conditioned or delayed. 
All such work performed by Tenant shall be constructed in a good and workmanlike
manner according to and in conformance with the laws, rules and regulations of
all governmental bodies and agencies.  The Monthly Base Rental and other charges
payable hereunder shall abate, or be reduced, by reason of any casualty damage
to the extent proceeds from the rental loss insurance to be provided by Tenant
pursuant to Section 7.2 are actually received by Landlord.  Except as expressly
provided herein, Tenant waives all rights to terminate this Lease pursuant to
any applicable law now or hereafter in effect, including, without limitation,
any right to terminate granted under Section 1932, subdivision 2, and Section
1933 of the California Civil Code.

 

12.                                 CONDEMNATION.

 

12.1                           Termination of Lease.  In the event proceedings
are brought pursuant to an exercise of the power of eminent domain by any lawful
authority to condemn or otherwise acquire (a) more than twenty percent (20%) of
the floor area of the Building or (b) more than twenty percent (20%) of the
parking area as shown on the Site Plan attached hereto as Exhibit “B-1” (or in
the event of a transfer of more than twenty percent (20%) of the floor area of
the Building or more than twenty percent (20%) of such parking area in lieu of
such condemnation) (in each case, a “Taking”) and, as a result of such Taking,
the Building and/or Premises will no longer be suitable for the operation of the
business being conducted by Tenant at the Premises immediately prior to the
Taking, Tenant shall have the right, by written notice to Landlord given at any
time prior to the date the said Building or portions of the Real Property are
taken by the condemning authority, to elect to terminate this Lease effective as
of the date of possession by the condemning authority.  In the event of such
termination, Monthly Base Rent paid by Tenant shall be prorated to the date of
termination and any unearned Monthly Base Rent shall be

 

27

--------------------------------------------------------------------------------


 

refunded to Tenant.  Tenant shall not grant a right of entry to any condemnor
without the written consent of Landlord.

 

12.2                           Continuance of Lease; Adjustment of Rent.  Should
Tenant not elect to so terminate this Lease, or should any such Taking not be
such as to allow Tenant the right to terminate this Lease pursuant to Section
12.1, this Lease shall terminate as to the portion of the Premises taken upon
the date on which possession of said portion is taken, but this Lease shall
continue in force and effect as to the remainder of the Premises, and Tenant, at
its own cost and expense, shall promptly restore the remaining portions of the
Building and/or Improvements to an architectural unit as nearly comparable as
practicable to the unit existing just prior to such Taking.  Tenant shall, in
the event of a Taking of any portion of the Building (but not any other portion
of the Premises), be entitled to a reduction in the Annual Base Rent (and
Monthly Base Rent) payable pursuant to Article 5 above thereafter required to be
paid, based on the ratio between (i) the reduction in the Fair Market Rental
value of the Premises (valued based on the actual use of the Premises) and (ii)
the Fair Market Rental value of the Premises (valued based on the actual use of
the Premises) before the Taking.  If the parties are unable to determine the new
Annual Base Rent within thirty (30) days after the date of a Taking, then within
ten (10) days after the expiration of that thirty (30) day period, each party,
shall select a certified MAI appraiser with at least five (5) years experience
appraising similar properties in San Diego County, California to attempt to
reach agreement as to the Annual Base Rent, calculated as provided hereinabove,
and shall advise the other party in writing of the MAI appraiser so appointed by
it.  If only one party appoints such MAI appraiser, that MAI appraiser acting
alone shall determine the Annual Base Rent of the Premises.  In the event that
the two (2) MAI appraisers are so appointed and the two (2) MAI appraisers
cannot agree on the Annual Base Rent of the Premises within thirty (30) days
after their appointment, the two (2) MAI appraisers shall within ten (10) days
thereafter appoint a third MAI appraiser meeting the same minimum
qualifications.  In the event that the two (2) MAI appraisers cannot agree on
the third MAI appraiser, either party, by giving ten (10) days’ prior written
notice to the other party, shall have the right to apply to the presiding judge
of the San Diego County Superior Court to appoint the third MAI appraiser.  The
three (3) MAI appraisers so appointed shall independently determine the Annual
Base Rent of the Premises within thirty (30) days after the appointment of the
third MAI appraiser.  The three (3) MAI appraisers shall meet and simultaneously
exchange their written appraisals.  If the high appraisal and the low appraisal
are each within ten percent (10%) of the middle appraisal, the three (3)
appraisals shall be averaged and such average shall be the Annual Base Rent of
the Premises.  In the event that either the high or low appraisal is more than
ten percent (10%) from the middle appraisal, the two (2) appraisals that are
within ten percent (10%) of each other shall be averaged and that average shall
be the Annual Base Rent of the Premises.  If the high and low appraisal are both
more than ten percent (10%) from the middle appraisal, the middle appraisal
shall be the Annual Base Rent of the Premises.

 

12.3                           Division of Award.  In the event that an award is
made for an entire or partial Taking or for damage to the Premises in any action
in direct or inverse condemnation, the parties hereto agree that their
respective rights to the award or compensation paid shall be as follows:

 


(A)                                  TO THE EXTENT TENANT IS REQUIRED TO RESTORE
THE REMAINING PORTIONS OF THE BUILDING AND/OR IMPROVEMENTS AS A RESULT OF A
TAKING, THEN THE ENTIRE AWARD FOR THE TAKING OF THE PREMISES AND SEVERANCE
DAMAGES SHALL BE PAYABLE TO TENANT UP TO THE COST OF RESTORING THE

 

28

--------------------------------------------------------------------------------


 

Building and Improvements.  Any award in excess of the cost of restoring the
Building and Improvements shall be payable to Landlord.

 


(B)                                 TO THE EXTENT TENANT IS NOT REQUIRED TO
RESTORE THE REMAINING PORTIONS OF THE BUILDING AND/OR IMPROVEMENTS AS A RESULT
OF A TAKING, LANDLORD SHALL BE ENTITLED TO THE ENTIRE AWARD RECEIVED FOR THE
TAKING OF THE PREMISES AND FOR ANY SEVERANCE DAMAGE RELATING THERETO OR INTEREST
THEREON AND ANY DAMAGES RECEIVED AS A RESULT OF INVERSE CONDEMNATION.

 


(C)                                  NOTWITHSTANDING THE PROVISIONS OF
PARAGRAPHS (A) AND (B) ABOVE, TENANT SHALL HAVE THE RIGHT TO SEEK A SEPARATE
AWARD FROM THE CONDEMNING AUTHORITY FOR THE TAKING OF PERSONAL PROPERTY AND
FIXTURES BELONGING TO TENANT AND FOR RELOCATION OR BUSINESS INTERRUPTION
EXPENSES RECOVERABLE FROM THE CONDEMNING AUTHORITY.

 


(D)                                 TENANT SHALL NOT BE ENTITLED TO ANY PORTION
OF THE AWARD RELATING TO THE FACT THAT TENANT’S INTEREST IN THIS LEASE HAS A
BONUS VALUE (I.E. THAT THE FAIR RENTAL OF THE PREMISES FOR ALL OR ANY PORTION OF
THE REMAINDER OF THE TERM HEREOF EXCEEDS THE RENTAL RESERVED UNDER THIS LEASE
FOR SUCH PERIOD).

 

13.                                 ASSIGNMENT AND SUBLETTING.

 

13.1                           Landlord’s Consent .  So long as the assignee or
subtenant has a net worth and credit rating at least equal to that of Tenant as
of the date of this Lease, Tenant shall have the right to assign this Lease or
to sublet all or a portion of the Premises, without Landlord’s prior written
consent, (a) to an “Affiliate” of Tenant or (b) to any firm which acquires, is
acquired by or merges with Tenant.  For this purpose, an “Affiliate” shall mean
a person or entity which controls, is controlled by or is under common control
with Tenant, whether directly or indirectly, where “control” means the ability
to elect a majority of directors or managers or otherwise direct the business of
such person or entity.  Any other assignments of this Lease or subletting of all
or a portion of the Premises shall be subject to Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.  In the event that Landlord does not approve or disapprove of the
proposed assignment or sublease within five (5) Business Days after Tenant’s
written request for approval, which request for approval shall contain the name
and address of the proposed assignee or subtenant and shall be accompanied by
Five Hundred Dollars ($500.00) to compensate Landlord for its costs in
processing the request, such proposed assignment or sublease shall be deemed
approved.  Any assignment shall be subject to all the terms and provisions
hereof and any subletting shall be subject to all the terms and provisions
hereof except for the economic terms (such as the obligation to pay rent, taxes
and the like).  Tenant shall furnish to Landlord a copy of any assignment or
sublease promptly following its execution.

 

13.2                           Information on Proposed Assignee or Subtenant. 
Within the five (5) Business Day period provided in Section 13.1 above for
Landlord’s approval or disapproval of the proposed assignment or sublease,
Landlord shall have the right to require Tenant to supply to it reasonable
information relating to the financial condition of the proposed assignee or
subtenant, the operating or business experience of the proposed assignee or
subtenant and other information reasonably required by Landlord so long as
Landlord agrees to keep all such information confidential (except Landlord may
disclose same to a lender, prospective lender, purchaser or prospective
purchaser, provided that such lender, prospective lender, purchaser or
prospective purchaser also agrees to keep all such information confidential, or
as required by a court order).

 

29

--------------------------------------------------------------------------------


 

In the event that Landlord requests such information, the five (5) Business Day
period specified in Section 13.1 within which Landlord shall approve or
disapprove of the proposed assignment or sublease shall run from the date that
such information is supplied by Tenant to Landlord.

 

13.3                           No Release.  No subletting or assignment shall
relieve Tenant of its obligations to pay rent and to perform all of the other
obligations to be performed by Tenant hereunder.  The acceptance by Landlord of
any payment due hereunder from any other person shall not be deemed to be a
waiver by Landlord of any provision of this Lease.  Upon any assignment in
accordance with the provisions hereof, at the same time Landlord provides any
such notice to the assignee, Landlord agrees to deliver any notice of default to
the original tenant named in this lease at the addresses specified in Paragraph
12 of the Fundamental Lease Provisions or to such other address or addresses
supplied by the original tenant to Landlord in writing.

 

13.4                           Sublease Rentals as Security.  If an Event of
Default under this Lease should occur while the Premises or any portion thereof
are then subleased and such Event of Default shall be continuing, Landlord, in
addition to any other remedies provided herein or by law or in equity, may at
its option have a receiver appointed to collect, or itself collect, until such
Event of Default is cured, directly from the sublessee(s) under such sublease(s)
all rent or other consideration then due or becoming due to Tenant from such
sublessee(s) and apply such rent or other consideration against any sums due to
Landlord by Tenant hereunder; and Tenant hereby authorizes and directs any such
sublessee to make such payments of rent or other consideration directly to
Landlord upon receipt of notice from Landlord.  Any sublessee may conclusively
rely on Landlord’s notice, and any payment to Landlord shall be deemed a payment
to Tenant.  For this purpose, Landlord is authorized and empowered, on behalf of
Tenant, to endorse the name of Tenant upon any check, draft or other instrument
payable to Tenant evidencing payment of such rent or other consideration and to
receive and apply the proceeds therefrom in accordance with the terms hereof. 
No direct collection by Landlord from any such sublessee shall be construed to
constitute a novation or a release of Tenant from the further performance of its
obligations under or in connection with this Lease.  Landlord shall not be
liable to Tenant for any failure or inability to collect such rents or other
charges from any such sublessee.

 

13.5                           Non-Disturbance.  Upon written request of Tenant,
Landlord shall provide a Non-Disturbance Agreement to any subtenant that
subleases all, or a portion, of the Premises, the form of which shall be
reasonably satisfactory to Landlord, Tenant and the subtenant.

 

13.6                           Use by Suppliers.  Tenant will have the right to
permit its suppliers, vendors and customers, including suppliers of equipment,
machinery and technology equipment, to use a portion of the Premises (a) for a
period of less than thirty (30) consecutive days, (b) with payment of rent, fee
or a charge, but only with respect to up to fifteen percent (15%) of the gross
measured square footage of the Building, or (c) without payment of rent, fee or
charge of any kind, and any such use shall not constitute a sublease or
assignment.  Tenant shall promptly notify Landlord in writing of any use of the
Premises pursuant to (b) above.

 

14.                                 SECURITY DEPOSIT.  Upon Landlord’s receipt
of a building permit from the City of Vista for the construction of the Tenant
Improvements, Tenant shall immediately pay to Landlord the Security Deposit in
the amount provided in Paragraph 11 of the Fundamental Lease Provisions, subject
to adjustment as provided in Paragraph 11 of the Fundamental Lease Provisions. 
Landlord shall not be required to hold the Security Deposit in a segregated
account or separate from its general funds or to pay interest on the Security
Deposit.  The Security

 

30

--------------------------------------------------------------------------------


 

Deposit shall be retained by Landlord as security for the performance by Tenant
of its obligations under this Lease.  If an Event of Default occurs under this
Lease, Landlord may, but is not obligated to retain or use or apply the whole or
any part of the Security Deposit to pay any sum which Tenant is obligated to pay
under this Lease, to pay any sum the Landlord may expend or be required to
expend by reason of the Event of Default by Tenant, to compensate Landlord for
any loss or damage that Landlord may suffer by reason of the Event of Default
and/or to cure any such Event of Default.  In the event that Landlord does so
use the Security Deposit, within three (3) Business Days following written
demand from Landlord, Tenant shall restore the Security Deposit to its original
amount.  Following the seventh (7th) full year of the Term of the Lease, if an
Event of Default has not occurred and is continuing and an Inchoate Default has
not occurred and is continuing, Landlord shall return the Security Deposit to
Tenant in the form of the application of the Security Deposit against the next
installment of Monthly Base Rent payable under this Lease or by cash
reimbursement from Landlord to Tenant, as determined by Landlord in its sole and
absolute discretion.  In the event any Event of Default or Inchoate Default has
occurred and is continuing, Landlord shall not return the Security Deposit to
the Tenant as set forth above unless and until such Event of Default or Inchoate
Default is cured, at which time Landlord shall return the Security Deposit as
set forth in the preceding sentence.

 

15.                                 DEFAULT AND REMEDIES.  Any of the following
shall be deemed an “Event of Default” under this Lease:  (a) If Tenant shall
default in the payment of any installment of Monthly Base Rent, additional rent
or other sum to be paid by Tenant hereunder (whether or not required to be paid
to Landlord or a third party) or if Tenant shall fail to provide the insurance
required to be provided by Tenant pursuant to Section 7.2 or otherwise fail to
comply with the provisions of Section 7.2, and such default shall continue for a
period of five (5) days after written notice thereof from Landlord to Tenant
(which notice may consist of a notice to pay (or perform) or quit served on
Tenant pursuant to applicable Unlawful Detainer statutes); or (b) if Tenant
shall default in the performance or observance of any other term, covenant,
agreement or obligation of this Lease to be performed or observed by Tenant, and
such default shall continue for a period of thirty (30) days after written
notice thereof by Landlord to Tenant (unless such default cannot, with the
exercise of reasonable diligence, be cured within such thirty (30) day period in
which event Tenant shall begin the cure within such thirty (30) day period,
Tenant shall diligently and continuously continue the curing of such default and
such default is cured within one hundred and eighty (180) days after such
written notice) (which notice may consist of a notice to perform or quit served
on Tenant pursuant to applicable Unlawful Detainer statutes); or (c) if any
voluntary petition or similar pleading under any section or sections of the
Bankruptcy Act or any Chapter thereof shall be filed by Tenant or any voluntary
proceeding in any court or tribunal shall be instituted to declare Tenant
insolvent or unable to pay Tenant’s debts; or (d) if any involuntary petition or
similar pleading under any section or sections of the Bankruptcy Act or any
Chapter thereof shall be filed against Tenant or any involuntary proceedings in
any court or tribunal shall be instituted to declare Tenant insolvent or unable
to pay Tenant’s debts and the same shall not be dismissed or discharged within
one hundred twenty (120) days after the date of initiation of any such
proceedings; or (e) if Tenant makes any assignment of its property for the
benefit of creditors; or (f) should a material portion of Tenant’s trade
fixtures, equipment, furnishings or other personal property located at the
Premises be taken under a levy of execution or attachment in an action against
Tenant and such levy of attachment is not dismissed and discharged within thirty
(30) days.  If an Event of Default shall occur, Landlord shall have, in addition
to any other remedies available at law, without further notice to Tenant, and
without

 

31

--------------------------------------------------------------------------------


 

barring later election of any other remedy, any one or more of the following
remedies at Landlord’s election:

 

(1)                                  LANDLORD MAY RE-ENTER THE PREMISES WITH
PROCESS OF LAW, EJECT THEREFROM ALL PARTIES IN POSSESSION THEREOF, AND, WITHOUT
TERMINATING THIS LEASE, AT ANY TIME AND FROM TIME TO TIME, RE-LET THE PREMISES
OR ANY PART THEREOF OR PARTS THEREOF FOR THE ACCOUNT OF TENANT, OR OTHERWISE,
AND RECEIVE AND COLLECT THE RENTS THEREFOR, APPLYING THE SAME FIRST TO THE
PAYMENT OF SUCH EXPENSES AS LANDLORD MAY HAVE PAID, ASSUMED OR INCURRED IN
RECOVERING POSSESSION OF THE PREMISES, AND PLACING THE BUILDING AND OTHER
IMPROVEMENTS IN GOOD ORDER AND CONDITION AND/OR REPAIRING OR ALTERING THE SAME
FOR RELETTING AND SUCH ADDITIONAL EXPENSES (INCLUDING COMMISSIONS AND ATTORNEYS’
FEES) PAID, ASSUMED OR INCURRED BY LANDLORD IN, OR IN CONNECTION WITH, RELETTING
THE PREMISES, AND THEN TO THE FULFILLMENT OF THE TERMS, COVENANTS, AGREEMENTS
AND OBLIGATIONS OF TENANT; AND/OR

 

(2)                                  BY WRITTEN NOTICE TO TENANT, LANDLORD MAY
TERMINATE TENANT’S RIGHT TO POSSESSION, RE-ENTER THE PREMISES BY PROCESS OF LAW,
EJECT THEREFROM ALL PARTIES IN POSSESSION THEREOF AND REPOSSESS SAID PREMISES,
IN WHICH EVENT LANDLORD SHALL HAVE THE RIGHT, PURSUANT TO CALIFORNIA CIVIL CODE
SECTION 1951.2, AS SAME MAY HEREAFTER BE MODIFIED OR RECODIFIED, TO RECOVER FROM
TENANT:  (1) THE WORTH, AT THE TIME OF THE AWARD, OF THE UNPAID RENT THAT HAD
BEEN EARNED AT THE TIME OF TERMINATION OF THIS LEASE; (2) THE WORTH, AT THE TIME
OF THE AWARD, OF THE AMOUNT BY WHICH THE UNPAID RENT THAT WOULD HAVE BEEN EARNED
AFTER THE DATE OF TERMINATION OF THIS LEASE UNTIL THE TIME OF AWARD EXCEEDS THE
AMOUNT OF LOSS OF RENT THAT TENANT PROVES COULD HAVE BEEN REASONABLY AVOIDED;
(3) THE WORTH, AT THE TIME OF THE AWARD, OF THE AMOUNT BY WHICH THE UNPAID RENT
FOR THE BALANCE OF THE TERM AFTER THE TIME OF AWARD EXCEEDS THE AMOUNT OF THE
LOSS OF RENT THAT TENANT PROVES COULD HAVE REASONABLY BEEN AVOIDED; AND (4) ANY
OTHER AMOUNT, AND COURT COSTS, NECESSARY TO COMPENSATE LANDLORD FOR ALL
DETRIMENT PROXIMATELY CAUSED BY TENANT’S DEFAULT.  “THE WORTH, AT THE TIME OF
THE AWARD”, AS USED IN (1) AND (2) OF THIS PARAGRAPH (B), IS TO BE COMPUTED BY
ALLOWING INTEREST AT THE LESSER OF THE PRIME RATE THEN BEING CHARGED BY WELLS
FARGO BANK, N.A., PLUS TWO PERCENT (2%) PER ANNUM (THE “APPLICABLE INTEREST
RATE”), OR THE MAXIMUM RATE PERMITTED BY LAW; “THE WORTH, AT THE TIME OF THE
AWARD”, AS REFERRED TO IN (3) OF THIS PARAGRAPH (B), IS TO BE COMPUTED BY
DISCOUNTING THE AMOUNT AT THE DISCOUNT RATE OF THE FEDERAL RESERVE BANK OF SAN
FRANCISCO AT THE TIME OF THE AWARD, PLUS ONE PERCENT (1%).  THE TERM “RENT”, AS
USED IN THIS PARAGRAPH (AND THE OTHER PARAGRAPHS OF THIS ARTICLE), SHALL INCLUDE
THE MONTHLY BASE RENT AND THE ADDITIONAL RENT; AND/OR

 

(3)                                  LANDLORD MAY CONTINUE THIS LEASE IN EFFECT
WITHOUT TERMINATING TENANT’S RIGHT TO POSSESSION EVEN THOUGH TENANT HAS BREACHED
THIS LEASE AND/OR ABANDONED THE PREMISES AND ENFORCE ALL OF LANDLORD’S RIGHTS
AND REMEDIES UNDER THIS LEASE, INCLUDING THE RIGHT TO RECOVER THE RENT AS IT
BECOMES DUE UNDER THIS LEASE; PROVIDED, HOWEVER, THAT LANDLORD MAY AT ANY TIME
THEREAFTER ELECT TO TERMINATE THIS LEASE FOR SUCH PREVIOUS BREACH BY NOTIFYING
TENANT IN WRITING THAT TENANT’S RIGHT TO POSSESSION OF THE PREMISES HAS BEEN
TERMINATED.  THIS PARAGRAPH (C) GRANTS TO LANDLORD THE RIGHTS DESCRIBED IN
CALIFORNIA CIVIL CODE SECTION 1951.4; AND/OR

 

(4)                                  LANDLORD MAY PURSUE ANY OTHER REMEDY NOW OR
HEREAFTER AVAILABLE TO LANDLORD UNDER THE LAWS OR JUDICIAL DECISIONS OF THE
STATE OF CALIFORNIA.

 

All rights and remedies of Landlord herein enumerated shall be cumulative and
none shall exclude any other right or remedy allowed by law or equity; and
likewise, the exercise by

 

32

--------------------------------------------------------------------------------


 

Landlord of any remedy provided for herein or allowed by law or equity shall not
be to the exclusion of any other remedy.

 

Acts of maintenance or preservation, or efforts to relet the Premises, or the
appointment of a receiver upon the initiation of the Landlord to protect the
Landlord’s interests under this Lease shall not constitute a termination of
Tenant’s right to possession.  Landlord shall have the right to alter or
otherwise modify the Premises in connection with efforts to relet the Premises,
without releasing Tenant from liability under this Lease.

 

Any re-entry pursuant to the provisions of this Article 15 shall be allowed by
Tenant without hindrance, and Landlord shall not be liable in damages for any
such re-entry, or be guilty of trespass or forcible entry.  No act by Landlord
hereunder shall terminate this Lease unless Landlord notifies Tenant in writing
that Landlord elects to terminate this Lease.

 

It is further agreed that Landlord, at any time after an Event of Default
occurs, may cure the Event of Default at Tenant’s cost and otherwise take such
action with respect thereto as Landlord shall deem reasonably necessary.  If
Landlord at any time, by reason of the Event of Default, pays any sum or does
any act that requires the payment of any sum, or if Landlord incurs any expense,
including attorneys’ fees, in instituting proceedings or defending any action or
proceedings instituted by reason of any Event of Default, the sum or expense
paid by Landlord, with all interest, costs and damages, shall be additional rent
and shall be due immediately from Tenant to Landlord at the time the same is
paid by Landlord, and if not so immediately paid by Tenant, shall bear interest
as hereinafter provided.

 

Any sums to be paid to Landlord under this Lease not paid when due shall bear
interest from the date due until paid at the rate of the lesser of (i) the
Applicable Interest Rate or (ii) the maximum rate of interest permitted by law.

 

Tenant acknowledges that any late payment by Tenant to Landlord of Monthly Base
Rent and other sums due hereunder will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain.  Such costs may include, but are not limited to,
administrative, processing and accounting charges, and late charges which may be
imposed on Landlord by the terms of any mortgage or trust deed encumbering the
Premises.  Accordingly, if any installment of Monthly Base Rent or any other sum
due from Tenant shall not be paid by Tenant within five (5) days after the date
due more than one time in any rolling twelve (12) month period, then Tenant
shall pay the Landlord, in addition to the interest provided above, a late
charge in the amount of five percent (5%) of the delinquent installment of
Monthly Base Rent or other delinquent sum due hereunder.  The parties agree that
such late charge represents a fair and reasonable estimate of the cost Landlord
will incur by reason of late payment by Tenant.  Acceptance of such late charge
by Landlord shall in no event constitute a waiver of the Tenant’s default with
respect to such overdue amount, nor prevent Landlord from exercising any of the
other rights and remedies granted hereunder.

 

Landlord shall not be in default under this Lease unless Landlord fails to
perform obligations required of Landlord within thirty (30) days after written
notice by Tenant to Landlord and to the holder of any first mortgage or deed of
trust encumbering the Premises and whose name and address shall have theretofore
been furnished to Tenant in writing, specifying wherein Landlord has failed to
perform such obligations; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for performance
then

 

33

--------------------------------------------------------------------------------


 

Landlord shall not be in default if Landlord or any holder of a first mortgage
or deed of trust commences performance within such thirty (30) day period and
thereafter diligently and continuously continues the curing of such default.

 

16.                                 SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT.  At the option of Landlord or any lender of Landlord that obtains a
lien against the Real Property, the Building and/or the other Improvements, this
Lease shall be either superior or subordinate to all mortgages and deeds of
trust, if any, which may hereafter encumber the Premises, and to all renewals,
modifications, consolidations, replacements and extensions thereof; provided,
that, no such subordination of this Lease to a mortgage or deed of trust shall
be effective unless the mortgagee or deed of trust beneficiary executes a
non-disturbance agreement that provides that so long as no Event of Default
exists under this Lease, Tenant’s possession and quiet enjoyment of the Premises
shall not be disturbed and this Lease shall not terminate in the event of the
foreclosure of any such mortgage or deed of trust to which this Lease has been
subordinated pursuant to this Article.  In the event of a foreclosure or the
delivery of a deed in lieu of foreclosure, Tenant shall become a tenant of and
attorn to the successor-in-interest to Landlord upon the same terms and
conditions as are contained in this Lease, and shall execute any instrument
reasonably required by Landlord’s successor for that purpose.  Tenant shall
also, upon written request of Landlord, execute and deliver all instruments as
may be required from time to time to subordinate the rights of Tenant under this
Lease to the lien of any mortgage or deed of trust (provided that any such
instrument include the nondisturbance and attornment provisions set forth
above), or, if requested by Landlord, to subordinate any mortgage or deed of
trust to this Lease.  If any mortgage or deed of trust would be superior to this
Lease (for example, if any loan obtained by Landlord or an affiliate of Landlord
to acquire the Real Property would otherwise be superior to this Lease), then
Landlord shall cause the holder of such mortgage or deed of trust to execute
such commercially reasonable instruments as may be required to provide Tenant
with the non-disturbance and attornment rights set forth above (the
“Non-Disturbance Documents”).  Tenant agrees that any purchaser at a foreclosure
sale or lender taking title under a deed-in-lieu of foreclosure shall not be
responsible for any act or omission of a prior landlord (except that successor
Landlord shall cure any default that is of a reoccurring nature), shall not be
subject to any offsets or defenses Tenant may have against a prior landlord, and
shall not be liable for the return of the Security Deposit to the extent it is
not actually received by such purchaser or bound by any rent paid for more than
the current month in which the foreclosure occurred; provided, however,
successor Landlord shall be fully responsible for causing the Commencement Date
to occur if it has not occurred at the time of any such foreclosure.  Landlord
shall not permit any mortgage or deed of trust to encumber the property which is
senior in priority to this Lease unless the mortgagee or deed of trust
beneficiary shall have executed Non-Disturbance Documents as set forth above.

 

17.                                 QUIET ENJOYMENT.  Landlord hereby warrants,
represents and covenants that so long as no Event of Default exists, Tenant may
peaceably and quietly have, hold, occupy and enjoy the Premises and all of the
appurtenances thereto without hindrance or molestation from Landlord or those
claiming an interest in or to the Premises through or under Landlord.

 

18.                                 MISCELLANEOUS COVENANTS.

 

18.1                           Inspection.  Landlord reserves the right for
Landlord and for its agents, servants and representatives to enter upon the
Premises, including the Building, at any reasonable time during Tenant’s normal
business hours and upon reasonable prior notice to Tenant, to inspect the

 

34

--------------------------------------------------------------------------------


 

Premises.  In exercising its rights under this Section, Landlord agrees to cause
as little disruption to Tenant’s (or any subtenant’s) operations as is
reasonably possible.

 

18.2                           Attorneys’ Fees.

 


(A)                                  EXCEPT WITH RESPECT TO A DISPUTE DESCRIBED
IN PARAGRAPH (C) BELOW, IN THE EVENT THAT LANDLORD, WITHOUT ANY FAULT ON ITS
PART, SHALL BE MADE A PARTY TO ANY LITIGATION COMMENCED BY OR AGAINST TENANT
GROWING OUT OF OR HAVING RELATION TO TENANT’S ACTIVITIES ON THE PREMISES OR TO
THIS LEASE, THEN (I) TENANT AGREES TO INDEMNIFY AND HOLD LANDLORD HARMLESS
THEREFROM AND DEFEND LANDLORD WITH COUNSEL SELECTED BY TENANT OR TENANT’S
INSURANCE CARRIER AND REASONABLY APPROVED BY LANDLORD AND (II) IF THE USE OF
SEPARATE LEGAL COUNSEL IS NECESSARY TO DEFEND LANDLORD BECAUSE OF A POSSIBLE
CONFLICT BETWEEN LANDLORD AND TENANT (AS IN THE CASE OF CROSS-CLAIMS BETWEEN
LANDLORD AND TENANT), THEN, EXCEPT TO THE EXTENT OF ANY FAULT BY LANDLORD,
TENANT AGREES TO PAY TO LANDLORD, ON DEMAND, ALL REASONABLE COSTS AND ATTORNEYS’
FEES ACTUALLY PAID BY LANDLORD IN ANY SUCH LITIGATION TO LANDLORD’S SEPARATE
COUNSEL.

 


(B)                                 EXCEPT WITH RESPECT TO A DISPUTE DESCRIBED
IN PARAGRAPH (C) BELOW, IN THE EVENT THAT TENANT, WITHOUT ANY FAULT ON ITS PART,
SHALL BE MADE A PARTY TO ANY LITIGATION COMMENCED BY OR AGAINST LANDLORD GROWING
OUT OF OR HAVING RELATION TO LANDLORD’S ACTIVITIES ON THE PREMISES OR TO THIS
LEASE, THEN (I) LANDLORD AGREES TO INDEMNIFY AND HOLD TENANT HARMLESS THEREFROM
AND DEFEND TENANT WITH COUNSEL SELECTED BY LANDLORD’S INSURANCE CARRIER AND
REASONABLY APPROVED BY TENANT AND (II) IF THE USE OF SEPARATE LEGAL COUNSEL IS
NECESSARY TO DEFEND TENANT BECAUSE OF A POSSIBLE CONFLICT BETWEEN TENANT AND
LANDLORD (AS IN THE CASE OF CROSS-CLAIMS BETWEEN TENANT AND LANDLORD), THEN,
EXCEPT TO THE EXTENT OF ANY FAULT BY TENANT, LANDLORD AGREES TO PAY TO TENANT,
ON DEMAND, ALL REASONABLE COSTS AND ATTORNEYS’ FEES ACTUALLY PAID BY TENANT IN
ANY SUCH LITIGATION TO TENANT’S SEPARATE COUNSEL.

 


(C)                                  IN ADDITION TO THE FOREGOING, IN THE EVENT
OF ANY DISPUTE BETWEEN THE PARTIES HERETO INVOLVING COVENANTS AND CONDITIONS
HEREIN CONTAINED OR ARISING OUT OF THE SUBJECT MATTER OF THIS LEASE, OR TO
ENFORCE ITS PROVISIONS, THE PREVAILING PARTY IN SUCH DISPUTE, INCLUDING ANY
ARBITRATION THEREOF, SHALL BE ENTITLED TO RECOVER ALL ACTUAL EXPENSES,
ATTORNEYS’ FEES AND COSTS.

 

18.3                           Surrender at End of Term.  The Building and other
Improvements, other than movable furniture, merchandise, personal property or
trade fixtures shall remain on the Premises and be surrendered to Landlord
without any cost to Landlord upon the termination of this Lease, whether by
lapse of time or forfeiture by reason of default, and shall be in good
condition, reasonable wear and tear excepted.  If, at the expiration of the term
of this Lease or earlier termination as herein provided, Tenant has left any
merchandise, furniture or trade fixtures in or about the Premises, Landlord may
give Tenant written notice to remove said property.  Except as provided in
Section 18.11 hereof, in the event said property is not removed within ten (10)
days of the sending of said notice, Landlord may dispose of said property in any
manner whatsoever, at Tenant’s cost, and Tenant hereby waives any claim or right
to said property or any proceeds derived from the sale thereof.

 

18.4                           Holding Over.  In the event Tenant shall hold
over the Premises after the expiration of the Term hereof without the express
consent of Landlord, including, without limitation, a hold over by a sublessee,
such holding over shall be subject to all the covenants, conditions and
obligations hereof, and Tenant hereby agrees to pay Landlord the same rent and
charges provided for by this Lease for such additional time as Tenant shall hold
over the

 

35

--------------------------------------------------------------------------------


 

Premises; provided, however, that Monthly Base Rent payable during such holdover
period shall be equal to the Monthly Base Rent payable immediately prior to the
expiration of the term hereof increased by fifty percent (50%).  Notwithstanding
the foregoing, upon three (3) months prior written notice by Tenant to Landlord,
Tenant shall have the one-time right to extend the Term of the Lease for up to
an additional sixty (60) days subject to all the covenants, conditions and
obligations hereof and Tenant shall pay Landlord the hold over rent set forth
above in this Section 18.4 and other charges provided for by this Lease for such
additional time and such additional time shall not give rise to any hold over
remedies.

 

18.5                           Waiver.  No written waiver of any breach of any
of the terms, covenants, agreements, restrictions or conditions of this Lease
shall be construed as a waiver of any succeeding breach of the same or other
covenants, agreements, restrictions and conditions hereof.  Landlord’s
acceptance of rent or any other sum payable by Tenant to Landlord under this
Lease while Tenant is in default under the terms of this Lease shall not
constitute a waiver by Landlord of such default, other than a default by Tenant
in payment of the sum so accepted by Landlord.  Neither Tenant nor Landlord
shall rely on any oral waiver or on any course of conduct as a waiver of any
provision of this Lease.  Tenant may rely only on specific waivers confirmed in
writing.  Without limiting the generality of the above, the acceptance of rent
or any other sum hereunder by Landlord shall not be deemed a waiver by Landlord
of any default by Tenant of any of the provisions hereof other than the failure
of Tenant to make the payment of such rent or other sum represented by the
amount paid.

 

18.6                           Notices.  Whenever in this Lease it shall be
required or permitted that notice or demand be given or served by either party
to this Lease to or on the other, such notice or demand shall be given or
served, and shall not be deemed to have been duly given or served, unless said
notice or demand is in writing and is either personally served upon the person
for whom intended, sent by overnight courier to the address set forth for said
party in Paragraph 12 of the Fundamental Lease Provisions, mailed, by registered
or certified mail, with postage prepaid, addressed to the party for whom
intended at the address set forth for said party in Paragraph 12 of the
Fundamental Lease Provisions or sent by facsimile transmission to the facsimile
number set forth for said party in Paragraph 12 of the Fundamental Lease
Provisions with an additional copy sent on the same day by registered or
certified mail as above provided.  Either Landlord or Tenant may change its
address or facsimile number by notifying the other party in writing as to the
new address and/or facsimile number as Tenant or Landlord may desire to use and
which new address and/or facsimile number shall continue as the address and/or
facsimile number until further written notice.  Either Landlord or Tenant may
require an additional copy of any notice or demand be sent by notifying the
other party in writing of the name of the person or entity to receive such copy
and the address and facsimile number to where it is to be sent.  Any notice or
demand shall be deemed given or served upon actual receipt or attempted delivery
thereof and refusal to accept same by personal delivery, mail or nationally
recognized overnight courier at the location at which they are to be sent
pursuant to this Section 18.6.

 

18.7                           Scope of Agreement.  This Lease is and shall be
considered to be the only agreement between the parties hereto, and all
negotiations and oral agreements are included herein.

 

18.8                           Inurement.  Each of the covenants, conditions and
agreements herein contained shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators, successors, assigns, sublessees or

 

36

--------------------------------------------------------------------------------


 

any person who may come into possession of said Premises or any part thereof in
any manner whatsoever.

 

18.9                           Assignment by Landlord.  Landlord may transfer
its fee interest in and to the Premises (and thereby this Lease) without the
consent of Tenant.  In the event Landlord shall transfer or convey or be
divested of its fee estate in and to the Premises, and as a part of said
transaction shall transfer, convey, assign or be divested of its interest as
Landlord in and to this Lease, then from and after the effective date of said
assignment, transfer, conveyance or divestiture, Landlord shall have no further
liability, except for liabilities which shall have accrued and be unsatisfied as
of such date, for which liabilities Landlord shall continue to be obligated
notwithstanding any such assignment, transfer, conveyance or divestiture.

 

18.10                     Estoppel Certificate.  Each party shall, at any time
upon not less than ten (10) Business Days’ prior written notice from the
requesting party, execute, acknowledge and deliver to the requesting party, or,
as the requesting Party may direct, to a prospective purchaser or encumbrancer
of the interest of the requesting party in and to the Premises, a statement in
writing signed by the party in the form of the Estoppel Certificate attached
hereto as Exhibit “D” and forming a part of this Lease, with all blanks
completed.  Any such statement may be conclusively relied upon by any
prospective purchaser or encumbrancer of the interest of the requesting party in
and to the Premises, this Lease and/or the rentals accruing hereunder.

 

18.11                     Fixture Financing.  Tenant shall have the right to
install in or on the Premises trade fixtures, furniture and equipment that are
either leased or encumbered.  In either event, upon request, which request may
be made prior to the Commencement Date, Landlord agrees to execute an agreement
with the lessor or lender in a form reasonably satisfactory to Landlord and such
lessor or lender which permits the lessor or lender, as applicable, to remove
the trade fixtures, equipment and furniture prior to the expiration of the term
of this Lease or, if the Lease shall terminate earlier, within thirty (30) days
following the termination.  In the latter event, as a condition to lessor or
lender’s right to remove the trade fixtures, furniture and equipment, lessor or
lender shall agree to pay to Landlord an amount equal to one month’s Monthly
Base Rent at the rental rate in effect immediately prior to the termination of
the Lease.  In any event, lessor or lender shall repair any damage occasioned by
such removal.

 

18.12                     Captions.  The captions of Articles and Sections of
this Lease are for convenience only and are not a part of this Lease and do not
in any way limit or amplify the terms and provisions hereof.

 

18.13                     Severability.  If any term, covenant or condition of
this Lease or the application thereof to any person or circumstance shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term, covenant or condition to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Lease shall be
valid and be in force to the fullest extent permitted by law.

 

18.14                     Brokers.  CB Richard Ellis Inc. is acting as a real
estate broker in connection with this Lease and will be compensated by Landlord
pursuant to the terms of a separate agreement between them.  Landlord and Tenant
warrant and represent to each other that, except for the compensation to be paid
to CB Richard Ellis Inc. and any affiliate of Landlord which is entitled to a
commission or other compensation, it has not incurred any other obligation for a
brokerage

 

37

--------------------------------------------------------------------------------


 

commission, finder’s fee or other compensation to any other broker, agent,
person or entity with respect to this Lease.  Each party shall indemnify, defend
and hold harmless the other party in the event this representation and warranty
is untrue.

 

18.15                     Financial Statements.  If Landlord desires to finance,
refinance or sell the Premises, Tenant hereby agrees to deliver to any lender,
prospective lender, purchaser or prospective purchaser designated by Landlord,
current financial statements of the Tenant and of any guarantor of Tenant’s
obligations under this Lease, so long as such parties agree to treat such
financial statements confidentially except for those that are publicly
available.  If this Lease is assigned pursuant to Article 13, the obligation to
provide financial statements shall apply to both the assignee and the original
tenant named in this Lease.

 

18.16                     Memorandum of Lease.  At the request of either Party
following satisfaction of the condition set forth in Section 18.19 hereafter,
the Parties hereto shall execute and record a memorandum of lease in the real
property records for San Diego County, California.

 

18.17                     Time of the Essence.  Time is of the essence as to
each and every provision of this Lease.

 

18.18                     Business Day.  As used herein, a “Business Day” is any
day other than a Saturday or Sunday or legal holiday in the State of California.

 

18.19                     Purchase of Real Property.  Landlord does not yet own
the Real Property.  Pursuant to that certain Purchase and Sale Agreement and
Joint Escrow Instructions, dated June 30, 2004, as amended and as same may be
further amended (“Purchase Agreement”), Landlord has agreed to buy the Real
Property and Stetman and Morris Properties has agreed to sell the Real Property
to Landlord.  Landlord shall use its commercially reasonable efforts to acquire
or cause its affiliate to acquire the Real Property in accordance with the
Purchase Agreement by January 15, 2005.  It is a condition precedent to the
effectiveness of the Lease (except for Sections 3.3, 3.4, 7.1, 18.2, 18.6, 18.14
and 18.18 hereof and this Section, which shall be in full force and effect as of
the date of the Lease) that Landlord or an affiliate of Landlord shall have
acquired the Real Property.  If neither Landlord nor Landlord’s affiliate shall
have acquired the Real Property by March 15, 2005, then Tenant may and, if such
failure to acquire the Real Property is not due to any default or breach by
Landlord, Landlord may, terminate this Lease by delivery of written notice to
the other party, effective upon such delivery.

 

If an affiliate of Landlord acquires the Real Property, then Landlord shall
cause such affiliate to assume all of Landlord’s obligations hereunder before
such affiliate acquires the Real Property or any interest therein (other than
the right to purchase the Real Property pursuant to the Purchase Agreement).

 

If Landlord or an affiliate of Landlord acquires the Real Property, then:

 

(a)                                  Landlord shall properly deliver written
notice thereof to Tenant;

 

(b)                                 Landlord and Tenant shall promptly execute a
written acknowledgment that the condition precedent set forth in this Section
18.19 has been satisfied;

 

38

--------------------------------------------------------------------------------


 

(c)                                  Landlord and Tenant shall promptly execute
and cause to be recorded a memorandum of this Lease (the recordation of the
memorandum shall be deemed satisfaction of (b) above);

 

(d)                                 Landlord shall promptly cause any applicable
holder of a mortgage or deed of trust which is superior in priority to this
Lease to execute and deliver the Non-Disturbance Documents to Tenant in form and
substance reasonably acceptable to Tenant; and

 

(e)                                  Landlord shall promptly cause Lawyers Title
Company (“Title Company”) to deliver to Tenant an ALTA extended lessee’s policy
of title insurance (with the Western Regional exception deleted) insuring
Tenant’s leasehold in the Premises under this Lease in a reasonable and
customary amount determined by Tenant on or before January 1, 2005, free and
clear of all liens and encumbrances other than:

 

(i)                                     any deed of trust or mortgage for which
Landlord has delivered Non-Disturbance Documents to Tenant;

 

(ii)                                  this Lease;

 

(iii)                               any matter shown as Exceptions 1-18, and
20-24 on Schedule “B” of Title Company’s Preliminary Report No. 09000026-900-AP
dated October 7, 2004; and

 

(iv)                              any other items approved in writing by Tenant,
which approval shall not be unreasonably withheld, conditioned or delayed.

 

18.20                     Exhibits.  Exhibits ”A”, “B-1”, “B-2”, “C”, “D”,. “E”,
“F” and “G” attached hereto, are incorporated herein by this reference.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease Agreement to be
executed as of the day and year first hereinabove written.

 

 

PROFESSIONAL REAL ESTATE SERVICES,
INC., a California corporation

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

“Landlord”

 

39

--------------------------------------------------------------------------------


 

 

dj ORTHOPEDICS, LLC,
a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

“Tenant”

 

40

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

LEGAL DESCRIPTION OF THE REAL PROPERTY

 

 

[See Attached]

 

 

EXHIBIT “A”
TO GROUND LEASE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT “B-1”

SITE PLAN

 

 

[See Attached]

 

 

EXHIBIT “B-1”
TO GROUND LEASE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT “B-2”

OUTLINE SPECIFICATIONS

 

 

[See Attached]

 

 

EXHIBIT “B-2”

TO GROUND LEASE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

CONSTRUCTION SCHEDULE

 

 

[See Attached]

 

 

EXHIBIT “C”

TO GROUND LEASE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

ESTOPPEL CERTIFICATE

 

To:                          

 

 

 

 

The undersigned certifies as follows:

 

1.

 

                                                Tenant,
                                                      , occupies the following
described Premises for the term of          (       ) years commencing
                               and ending                            :

 

 

 

 

 

                                                       (the “Premises”)

 

 

(Description of Premises)

 

 

 

2.

 

                                                Tenant occupies the Premises
under the terms of that certain Lease Agreement dated October 20, 2004, between
dj Orthopedics, LLC, as Tenant, and Professional Real Estate Services, Inc., as
Landlord, attached hereto, and as amended by agreement(s) dated
                                    which are also attached hereto [indicate
“NONE” if there are no amendments] which documents are collectively referred to
as the “Lease”.

 

 

 

3.

 

                                                The Monthly Base Rent (as
defined in the Lease) which Tenant is presently paying for the Premises is
$         , NNN.

 

 

 

4.

 

                                                There are no other agreements
between Landlord and Tenant with respect to the Premises, except as attached
hereto. [Attach copies of any further documents or delete “except as attached
hereto”.]

 

 

 

5.

 

                                                Tenant has
                          remaining options to extend the term of the Lease for
five years [each] on the terms and conditions provided in the Lease. [If there
are no options, insert the word “no” in the blank and delete all words after the
word “Lease” in the first line.]

 

 

 

6.

 

                                                Tenant has no option or other
right to purchase the Premises or any portion thereof.

 

 

 

7.

 

                                                The Lease is currently in full
force and effect, and Tenant presently occupies the Premises.

 

 

 

8.

 

                                                [Tenant/Landlord] has no
setoffs, claims or defenses to the effectiveness of the Lease [or specify the
nature of any claimed setoffs, claims or defenses].

 

EXHIBIT “D”

TO GROUND LEASE AGREEMENT

 

--------------------------------------------------------------------------------


 

9.

 

                                                As of the date of this Tenant
Estoppel Certificate, to [Tenant’s/Landlord’s] current actual knowledge without
any investigation, no Event of Default under the Lease exists [or specify the
nature of any claimed default].

 

 

 

10.

 

                                                As of the date of this Tenant
Estoppel Certificate, to [Tenant’s/Landlord’s] current actual knowledge without
investigation, [Landlord/ Tenant] is not in default in the performance of the
Lease and no notice of default has been given to [Landlord/ Tenant] [or specify
the nature of any claimed default].

 

 

 

11.

 

                                                No rent has been paid by Tenant
in advance under the Lease except for the Monthly Base Rent that became due on
                         ,           .

 

 

 

12.

 

                                                Tenant has no claim against
Landlord for any Security Deposit or prepaid rent [or specify the amount of any
Security Deposit held by Landlord].

 

 

 

13.

 

                                                Tenant has not been given or
promised any rebate, concession or other benefit except as disclosed in the
Lease, and no notes or consideration other than cash has been given by Tenant in
payment of moneys due from Tenant.

 

 

 

14.

 

                                                To [Tenant’s/Landlord’s] current
actual knowledge, there is no violation, with respect to the Premises, of any
lawful requirement, rule, regulation, statute and/or ordinance of any legally
constituted authority and has received no notice from any governmental authority
that an alleged violation exists.

 

 

 

15.

 

                                                [Tenant/Landlord] has not
undertaken any improvements or lienable work on the Premises within ninety days
prior to the date hereof [or if any exist, describe].

 

 

 

16.

 

                                                [Tenant/Landlord] is not a party
to any litigation affecting or relating to the Premises or the Lease [or if any
exist, describe].

 

 

Executed on                                ,           

 

 

 

[dj ORTHOPEDICS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

Tenant”]

 

2

--------------------------------------------------------------------------------


 

 

 

 

[OR]

 

 

 

[PROFESSIONAL REAL ESTATE SERVICES,
INC., a California corporation

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

“Landlord”]

 

3

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

BUILDING CORE AND SHELL

 

 

[See Attached]

 

 

EXHIBIT “E”

TO GROUND LEASE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

APPROVED HAZARDOUS MATERIALS

 

 

GENERIC NAME

 

State

Liquid wrench, aerosol

 

Aerosol

Propane

 

Liq

Polyurethane resin

 

Liq

Solder

 

Solid

Ink retarder

 

Liq

Ink thinner

 

Liq

PVC adhesive

 

Solid

Hydraulic oil

 

Liq

Mineral oil

 

Liq

Ink

 

Liq

Lubricant, aerosol

 

Liq

Epoxy adhesive

 

Liq

Aerosol adhesive

 

Aerosol

Anti-static aerosol

 

Aerosol

Instant adhesive

 

Liq

Adhesive primer

 

Liq

Silicone aerosol

 

Aerosol

Rubber penetrant, spray

 

Liq

Solvent mixture

 

Liq

Silicone aerosol

 

Aerosol

Mold release agent

 

Liq

Polyester Glazing Putty

 

Solid

Cream Hardener

 

Solid

Cyclohexanone

 

Liq

White Sewing Machine Oil

 

Liq

Isopropyl Rubbing Alcohol 70%

 

Liq

Clean-up Solvent, adhesives

 

Liq

Chemlok 487A

 

Liq

Chemlok 487B

 

Liq

Hardener TPH

 

Liq

Bondo

 

Solid

Basecoat paint

 

Liq

Paint hardener

 

Liq

Primer base

 

Solid

Polyurethane paint

 

Liq

Specialty paint

 

Liq

Acetone

 

Liq

Paint accelerator

 

Liq

Primer hardener

 

Liq

Paint hardener

 

Solid

Paint catalyst

 

Liq

Paint reducer

 

Liq

 

EXHIBIT “F”

TO GROUND LEASE AGREEMENT

 

--------------------------------------------------------------------------------


 

Clear coat paint

 

Liq

Primer catalyst

 

Liq

Clear coat hardener

 

 

Paint basecoat

 

Liq

Lubricant, aerosol

 

Aerosol

Solvent mixture, aerosol

 

Aerosol

Solvent degreaser

 

Aerosol

Solvent blend

 

Liq

Thinner

 

Liq

Lacquer thinner

 

Liq

Lubricant, glycol

 

Liq

Petroleum Jelly

 

Solid

Nitrogen, Liquid

 

Liq (Cryo)

Water soluble oil/coolant

 

Liq

Ethylene Glycol

 

Liq

Hydraulic oil

 

Liq

Surface cleaner

 

Liq

Kerosine

 

Liq

Lubricant grease

 

Liq

High performance grease

 

Solid

Hydraulic oil

 

Liq

Low viscosity oil, machine

 

Liq

High performance gear oil

 

Liq

Cutting oil

 

Liq

Muriatic Acid 20%

 

Liq

Automobile lubricant oil

 

Liq

Acetone

 

Liq

Thinner, Paint

 

Liq

Propane

 

Gas

25% Carbon Dioxide/75% Argon

 

Gas

Acetylene, dissolved

 

Gas

Argon, compressed

 

Gas

Oxygen, compressed

 

Gas

 

2

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

 

BASELINE BUDGET

 

 

[See Attached]

 

 

EXHIBIT “G”

TO GROUND LEASE AGREEMENT

 

--------------------------------------------------------------------------------

 